

EXHIBIT 10.12



--------------------------------------------------------------------------------



MASTER LOAN PURCHASE AGREEMENT


Dated as of ___________, 20______

by and between

LENDINGCLUB CORPORATION,
as Seller

and

[______________],
as Purchaser





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------








    THIS MASTER LOAN PURCHASE AGREEMENT, dated as of _________ __, 20______ (the
“Effective Date”), by and between LendingClub Corporation, a Delaware
corporation, as seller (“Seller”), and _______________, a [_____________], as
purchaser (“Purchaser”).


RECITALS
WHEREAS, from time to time, Seller purchases, without recourse, loans from
banking partners; and
WHEREAS, Seller wishes to sell to Purchaser, and Purchaser wishes to buy from
Seller, from time to time, certain of these loans, on a whole loan basis, and
Seller and Purchaser desire to set forth the terms and conditions under which
Purchaser will purchase such loans.
NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged,
Seller and Purchaser hereby agree as follows:
ARTICLE 1.
DEFINITIONS
1.1    Defined Terms.
(a)    As used in this Agreement, the following words shall have the meanings
set forth below:
“Addendum” means, with respect to any Purchased Loan, the addendum or addenda
attached to this Agreement and applicable to such Purchased Loans. For the
avoidance of doubt, each Addendum will apply to a specific Loan Product (e.g.,
“Prime,” “Super Prime,” “Near Prime,” “Small Business”, “Multi-Draw Line of
Credit Product” and such additional products as may be added from time to time),
the product-specific terms and conditions of which are outlined on each
Addendum.
“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
specified Persons means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
“Agreement” means this Master Loan Purchase Agreement, including all exhibits,
addenda and schedules attached hereto or delivered in connection herewith, as
such agreement may be amended, supplemented and modified from time to time.


MASTER LOAN PURCHASE AGREEMENT – Page A

--------------------------------------------------------------------------------




“AML-BSA Laws” means, collectively, (i) the Bank Secrecy Act of 1970, as
supplemented by the USA Patriot Act, and any rules and regulations promulgated
thereunder; (ii) the Office of Foreign Assets Control’s (“OFAC”) rules and
regulations regarding the blocking of assets and the prohibition of transactions
involving Persons or countries designated by OFAC; and (iii) any other
Applicable Laws relating to customer identification, anti-money laundering or
preventing the financing of terrorism and other forms of illegal activity, each
as amended.
“Applicable Law” and “Applicable Laws” mean all federal, state and local laws,
statutes, rules, regulations and orders, and all requirements of any Regulatory
Authority having jurisdiction over Seller, Bank or Purchaser, in each case to
the extent applicable to the Purchased Loans (including without limitation the
underwriting, origination, servicing, ownership, holding, acquisition and sale
of such Purchased Loan), excluding any subsequent interpretations of laws,
statutes, rules, regulations and orders by a Regulatory Authority after the
Purchase Date of a Loan, if applicable.
“Article 7 Repurchase Price” has the meaning set forth in Section 7.3.
“Bank” means a bank, savings association, or credit union chartered in the
United States, or a foreign depository institution acting through a U.S. bank
branch, regulated by and subject to the authority of a Regulatory Authority,
from which Seller purchases loans, which Bank is the initial issuer of Loans.
“Bank Program” means Seller’s program for acquiring Loans from Bank.
“Borrower” means, with respect to each Loan, each Person or other obligor
(including any co-borrower, co-maker, co-signor or guarantor) who is obligated
under the terms of such Loan.
“Borrower Information” means any personally identifiable information or records
in any form (oral, written, graphic, electronic, machine-readable, or otherwise)
relating to a Borrower, including, but not limited to: a Borrower’s social
security number, name, address, telephone number, account number, transactional
account history or account status; the fact that the Borrower has a relationship
with Purchaser or Seller; certain information from a consumer report; and any
other personally identifiable information.
“Business Day” means any day other than: (a) a Saturday or Sunday; (b) a legal
or federal holiday in the United States; and (c) a day on which banking and
savings and loan institutions in San Francisco, California, New York, New York,
or the State of Utah are required or authorized by law or Regulatory Authority
to be closed for business.
“Charged Off Loan” has the meaning assigned to such term in the Servicing
Agreement.
“Claims Notice” has the meaning set forth in Section 5.2.
“Confidential Information” has the meaning set forth in Section 6.1(a).
“Credit Criteria” means, with respect to any Loan, the applicable credit
criteria with respect to each Loan Product as defined in the related Addendum,
as such criteria may be modified by Seller


MASTER LOAN PURCHASE AGREEMENT – Page B

--------------------------------------------------------------------------------




from time to time in its sole discretion and upon such notice as required by the
terms of the related Addendum.
“Effective Date” has the meaning set forth in the introductory paragraph.
“Eligible Loan” means a Loan which, as of the related Purchase Date, has been
originated by Bank and acquired by Seller from Bank.
“Event of Default” has the meaning set forth in Section 8.2.
“Expiration Date” has the meaning set forth in Section 2.2(c).
“GLB Act” means Title V of the Gramm-Leach-Bliley Act of 1999 and implementing
regulations.
“ID Theft Report” has the meaning set forth in Section 7.1.
“Indemnified Party” has the meaning set forth in Section 5.3.
“Indemnified Purchaser Party” has the meaning set forth in Section 5.1(a).
“Indemnified Seller Party” has the meaning set forth in Section 5.2(a).
“Information Security Program” means all necessary measures, including the
establishment and maintenance of appropriate policies, procedures and technical,
physical, and administrative safeguards, adopted and maintained to (i) ensure
the security and confidentiality of Borrower Information; (ii) protect against
any anticipated threats or hazards to the security or integrity of the Borrower
Information; (iii) protect against unauthorized access to or use of the Borrower
Information; (iv) fully comply with the applicable provisions of the Privacy
Requirements; and (v) ensure appropriate disposal of Borrower Information.
“Initial Term” has the meaning set forth in Section 8.1(b).
“Insolvent” means the failure to pay debts in the ordinary course of business or
the inability to pay debts as they come due.
“Launch Date” means a date mutually agreed upon by each Party on which Purchaser
may commence purchasing Loans described in the related Addendum, in accordance
with the terms of Article 2.
“LendingClub” means LendingClub Corporation.
“Loan” has the meaning ascribed to such term in the related Addendum.
“Loan Documents” means, with respect to any Loan, the applicable loan documents
listed on the related Addendum, as such list may be modified by Seller from time
to time in its sole discretion upon written notice to Purchaser.


MASTER LOAN PURCHASE AGREEMENT – Page C

--------------------------------------------------------------------------------




“Loan Document Package” means, with respect to any Loan, all of the promissory
notes, loan agreements and other documents executed and delivered in connection
with the origination, funding, acquisition and ownership of such Loan,
including, without limitation, each of the loan documents listed on the related
Addendum, as such list may be modified from time to time in the sole discretion
of Seller upon written notice to Purchaser.
“Loan Product” has the meaning set forth in Section 2.1.
“Loan Program” has the meaning set forth in Section 2.1.
“Losses” has the meaning set forth in Section 5.1(a).
“Material Adverse Change” means, with respect to any Person, any material
adverse change in the business, financial condition, operations, or properties
of such Person that would substantially prevent or impair the Person’s ability
to perform any of its obligations under this Agreement (which impairment cannot
be timely cured, to the extent a cure period is applicable).
“Material Adverse Effect” means, (a) with respect to a Party, (i) a Material
Adverse Change with respect to such Party or any of its Affiliates taken as a
whole; or (ii) a material adverse effect upon the legality, validity, binding
effect or enforceability of this Agreement against such Party, or (b) with
respect to a Purchased Loan, a material adverse effect upon the legality,
validity, binding effect, collectability or enforceability of such Purchased
Loan.
“Maximum Purchase Amount” means the maximum aggregate initial principal balance
of Eligible Loans with respect to a specific Loan Product or Loan Program that
Purchaser will actually purchase in any given calendar month.
“Multi-Party Agreement” means any agreement entered into by Seller, Purchaser
and one or more third parties providing for the financing or other similar
purpose with respect to the Purchased Loans and this Agreement.
“Non-Conforming Loan” means a Purchased Loan that is determined (a) to have been
issued or sold in material breach of any representation, warranty or covenant
contained in Section 4.2, (b) to have failed to conform to the specifications of
the related Purchase Instructions on the Purchase Date or (c) to be subject to a
pricing or other technological error during issuance or underwriting such that
on the Purchase Date (i) such Purchased Loan was incorrectly identified as
conforming to the relevant specifications of the related Purchase Instructions
or (ii) such Purchased Loan, if correctly issued or underwritten, would have
failed to conform to the specifications of the related Purchase Instructions.
“Non-Conforming Loan Notice” shall have the meaning set forth in Section 2.4.
“Non-Offered Loan” means a prospective Loan that was initially considered an
Eligible Loan and offered to Purchaser pursuant to Section 2.2, but which Loan
subsequently fails to issue because (a) the prospective Borrower withdraws or
abandons the request for such Loan or otherwise fails to complete the
underwriting or review process to obtain such Loan, (b) after further review


MASTER LOAN PURCHASE AGREEMENT – Page D

--------------------------------------------------------------------------------




or verification of the prospective Loan by Seller, a determination is made that
such Loan is not an Eligible Loan or (c) such Loan is otherwise rejected for
purchase by Seller from Bank.
“Origination Date” means, with respect to a Loan, the date that Loan was issued
by Bank.
“Party” means either Seller or Purchaser, and “Parties” means Seller and
Purchaser.
“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust,
unincorporated organization or other entity, including any government agency,
commission, board, department, bureau or instrumentality.
“Privacy Requirements” means (i) Title V of the Gramm-Leach-Bliley Act, 15
U.S.C. 6801 et seq.; (ii) federal regulations implementing such act and codified
at 12 CFR Parts 40, 216, 332, and 573 and 16 C.F.R. Part 313; (iii) Interagency
Guidelines Establishing Standards For Safeguarding Obligor Information and
codified at 12 C.F.R. Parts 30, 208, 211, 225, 263, 308, 364, 568, and 570, and
16 C.F.R. Part 314; and (iv) other applicable federal, state and local laws,
rules, regulations, and orders relating to the privacy and security of Borrower
Information including, but not limited to, information security requirements
promulgated by the Massachusetts Office of Consumer Affairs and Business
Regulation and codified at 201 C.M.R. Part 17.00.
“Purchase Commitment” means the selection of prospective Eligible Loans by (i)
Purchaser through the Purchaser Online Account or (ii) Seller, acting upon its
delegated non-discretionary authority to make Purchase Commitments on behalf of
Purchaser (if such authority is delegated to Seller pursuant to the terms of the
applicable Addendum), in each case which selection shall constitute an
irrevocable commitment by Purchaser to purchase and a commitment by Seller to
sell such prospective Eligible Loans (excluding any prospective Eligible Loan
that becomes a Non-Offered Loan) pursuant to Section 2.2.
“Purchase Date” means, with respect to any Purchased Loan, the date that such
Purchased Loan is purchased by Purchaser under this Agreement, which date shall
fall after the Origination Date.
“Purchase Instructions” means the purchase instructions in the form set forth as
Exhibit A-1 and/or Exhibit A-2 to this Agreement.
“Purchase Limitation” has the meaning set forth in Section 2.2(d).
“Purchase Price” has the meaning set forth in Section 2.2(b).
“Purchased Loan” means any Eligible Loan that is purchased by Purchaser under
the terms of this Agreement, which shall be identified on the respective
Purchased Loan Confirmation.
“Purchased Loan Collateral” has the meaning set forth in Section 3.2(a).
“Purchased Loan Confirmation” means with respect to each prospective Eligible
Loan subject to purchase, either or both of an email notification by Seller to
Purchaser or posting by Seller to the Purchaser Online Account pursuant to which
Seller confirms to Purchaser that such Eligible


MASTER LOAN PURCHASE AGREEMENT – Page E

--------------------------------------------------------------------------------




Loan has been issued and then purchased by Purchaser as a Purchased Loan
hereunder on the respective Purchase Date.
“Purchaser” has the meaning set forth in the introductory paragraph.
“Purchaser Activity Status Report” means information provided by Seller from
time to time through the Purchaser Online Account or email to Purchaser that
sets forth each prospective Eligible Loan for which Purchaser has made a
Purchase Commitment, each such prospective Eligible Loan that has become a
Non-Offered Loan, and each such prospective Eligible Loan for which a Purchased
Loan Confirmation was issued.
“Purchaser Claims Notice” has the meaning set forth in Section 5.1(c).
“Purchaser Online Account” means the account(s) established by Purchaser on
Seller’s platform which provides Purchaser with online access to the platform
and in which Seller posts activity relating to the commitment and purchase by
Purchaser of Loans hereunder.
“Recipient” has the meaning set forth in Section 6.1(a).
“Records” means, with respect to any Purchased Loan, any loan applications,
change-of-terms notices, credit files, servicing and other records, credit
bureau reports or other documentation or information relating to or regarding
such Loan (including computer tapes, magnetic files, and information in any
other format), but excluding any underlying proprietary information of Seller of
a type not specifically associated with such Purchased Loan.
“Regulatory Authority” means any federal, state, county, municipal or local
agency or regulatory authority, agency, board, body, commission,
instrumentality, court, tribunal or quasi-governmental authority having
jurisdiction over a Party, any Loan or any Borrower.
“Renewal Term” has the meaning set forth in Section 8.1(b).
“Seller” has the meaning set forth in the introductory paragraph.
“Seller Claims Notice” has the meaning set forth in Section 5.2(a).
“Servicer” means LendingClub, or its successor in interest or permitted assigns,
in its capacity as the servicer under the Servicing Agreement, or any successor
to Servicer under the Servicing Agreement as provided therein.
“Servicing Agreement” means that certain Master Loan Servicing Agreement of even
date herewith, pursuant to which LendingClub will act as the initial servicer of
the Purchased Loans for Purchaser, as such agreement may be amended,
supplemented and modified from time to time.
“Term” has the meaning set forth in Section 8.1(b).


MASTER LOAN PURCHASE AGREEMENT – Page F

--------------------------------------------------------------------------------




“UCC” means the Uniform Commercial Code as in effect from time to time in each
State as applicable to the respective actions of Seller relating to the
creation, perfection, priority, validity and/or enforcement of the security
interest granted by Seller to Purchaser hereunder.
“Whole Loan Transfer” means any sale or transfer by the Purchaser of some or all
of the Purchased Loans, other than sales of Charged Off Loans pursuant to the
Servicing Agreement.
(b)    Certain words used in this Agreement shall have the meanings set forth in
an applicable executed Addendum, and such defined terms are hereby incorporated
into this Section 1.1, as applicable.
1.2
Rules of Construction.

(a)    As used in this Agreement: (i) all references to the masculine gender
shall include the feminine gender (and vice versa); (ii) all references to
“include,” “includes,” or “including” shall be deemed to be followed by the
words “without limitation”; (iii) references to any law or regulation refer to
that law or regulation as amended from time to time and include any successor
law or regulation; (iv) references to “dollars” or “$” shall be to United States
dollars unless otherwise specified herein; and (v) unless otherwise specified,
all references to days, months or years shall be deemed to be preceded by the
word “calendar”; (vi) all references to “quarter” shall be deemed to mean
calendar quarter.
(b)    The fact that any Party provides approval or consent shall not mean or
otherwise be construed to mean that: (i) either Party has performed any due
diligence with respect to the requested or required approval or consent, as
applicable; (ii) either Party agrees that the item or information for which the
other Party seeks approval or consent complies with any Applicable Law;
(iii) either Party has assumed the other Party’s obligations to comply with all
Applicable Law arising from or related to any requested or required approval or
consent; or (iv) except as otherwise expressly set forth in such approval or
consent, either Party’s approval or consent impairs in any way the other Party’s
rights or remedies under the Agreement, including indemnification rights for any
failure to comply with all Applicable Law.
ARTICLE 2.    
SELLER COMMITMENT AND PURCHASE OF LOANS
2.1
Loan Products, Loan Programs, Purchaser Online Accounts and Addenda.

Seller facilitates the issuance of several Loan products, and investors have the
opportunity to invest in or purchase Loans satisfying the Credit Criteria
applicable to each such product (each, a “Loan Product”). Certain Loan Products
involve multiple programs (e.g., the Scale Program and the Select Program, with
respect to the “Prime” Loan Product) (each, a “Loan Program”). On or prior to a
Launch Date, Purchaser will (i) establish a Purchaser Online Account with Seller
for each applicable Loan Product (or each applicable Loan Program, where
applicable) and (ii) execute the related Addendum for each Loan Product in which
Purchaser will or intends to participate. A Purchaser Online Account may be used
by Purchaser to purchase and hold Loans (a) meeting only one of the Credit
Criteria described in the related Addendum (i.e., Loans sold pursuant to a
particular


MASTER LOAN PURCHASE AGREEMENT – Page G

--------------------------------------------------------------------------------




Loan Product) and (b) purchased under only one Loan Program, where applicable.
By way of example only, if Purchaser participates in each of the “Prime” Loan
Product/Scale Program, the “Prime” Loan Product/Select Program, and the “Near
Prime” Loan Product, Purchaser shall open three Purchaser Online Accounts and
execute the two applicable Addenda.
2.2
Purchase Procedures for Offer, Commitment and Funding of Purchased Loans.

(a)    Purchase Commitments. From time to time, Purchaser may make a Purchase
Commitment (subject to any applicable Purchase Limitation) for each Loan Product
in which it participates (i.e., each Loan Product for which Purchaser has
executed an Addendum), or, where Purchaser participates in multiple Loan
Programs with respect to a Loan Product, for each Loan Program in which it
participates. Each Purchase Commitment shall be made by (i) Purchaser, in its
sole discretion, or (ii) Seller, acting upon its delegated non-discretionary
authority to make Purchase Commitments on behalf of Purchaser (if such authority
is delegated to Seller pursuant to the terms of the applicable Addendum). Seller
commits to offer Purchaser, and Purchaser hereby commits to purchase Eligible
Loans in respect of which any Purchase Commitment is made in accordance with the
terms of the immediately preceding sentence; provided, however, that any such
prospective Eligible Loan that becomes a Non-Offered Loan shall be released and
removed from any Purchase Commitment. Purchaser will be irrevocably obligated to
purchase each such Eligible Loan that does not become a Non-Offered Loan. Seller
will provide a Purchaser Activity Status Report listing all the Eligible Loans
that are subject to a Purchase Commitment. Prior to making any Purchase
Commitment, Purchaser will have an amount of funds available in the applicable
Purchaser Online Account equal to such Purchase Commitment plus the aggregate
amount of all outstanding applicable Purchase Commitments, unless otherwise
agreed between the Parties in writing. Unless otherwise agreed to in Seller’s
sole discretion, Purchaser shall only be able to execute Purchase Commitments to
the extent of immediately available funds in the applicable Purchaser Online
Account. Any determination as to whether to make a Purchase Commitment for any
Eligible Loan shall be deemed to be in Purchaser’s sole discretion and at
Purchaser’s own risk that information supplied by any Borrower may be incorrect,
and Seller makes no representation as to the correctness of any information
provided by any Borrower with respect to any Eligible Loan.
(b)    Eligible Loan Status and Funding. With respect to each Eligible Loan to
which Purchaser is committed, Seller shall provide prompt notice to Purchaser of
any change to the ongoing status of the prospective Eligible Loan, including
whether such Loan has become a Non-Offered Loan or such Loan is ready for
purchase by Purchaser. Seller will debit the applicable Purchaser Online Account
for the full purchase price of each Purchased Loan as indicated through such
Purchaser Online Account (the “Purchase Price”). Purchaser will not withdraw
funds from any Purchaser Online Account if, after such withdrawal, immediately
available funds in such Purchaser Online Account would be less than the dollar
amount necessary to meet Purchaser’s aggregate outstanding applicable Purchase
Commitments as of the applicable Purchase Date, unless otherwise agreed to by
Seller in Seller’s sole discretion.
(c)    Expiration of Purchase Commitments. The Purchase Commitment for each
Eligible Loan shall expire thirty (30) days following the date on which the
Purchase Commitment for such Eligible Loan was made (the “Expiration Date”). If
the Purchase Date for such Eligible


MASTER LOAN PURCHASE AGREEMENT – Page H

--------------------------------------------------------------------------------




Loan has not occurred on or before such Expiration Date, Purchaser may withdraw
any funds from the applicable Purchaser Online Account that were deposited,
wired or otherwise made available to Seller in respect of such Purchase
Commitment subject to the terms of this Section 2.2.
(d)    Purchase Limitation. Seller may impose a limit on the aggregate amount of
Purchase Commitments that Purchaser may make in a given month with respect to
one or more Loan Products or Loan Programs (each, a “Purchase Limitation”). If
Seller wishes to impose such a limit or decrease an existing limit, Seller will
provide Purchaser thirty (30) days’ prior written notice, informing Purchaser of
the total aggregate dollar limit of Purchase Commitments that Seller will
accept. The Purchase Limitation will go into effect on the first day of the
month immediately following the thirtieth day following the notice, and will
apply for each month going forward until Seller provides notice that the
Purchase Limitation has been modified or lifted. If a Purchase Limitation is in
place, Purchaser will not be permitted to make Purchase Commitments in excess of
such Purchase Limitation without prior approval of Seller, which approval may be
withheld in the sole and absolute discretion of Seller. For the avoidance of
doubt, a breach of this Section 2.2(d) by Purchaser shall constitute a material
breach of this Agreement.
2.3
Conditions Precedent to Purchases.

Purchaser’s obligation to purchase each Eligible Loan in any Purchase Commitment
shall be subject to all of the representations, warranties and covenants of
Seller contained in this Agreement being true, correct and complied with in all
material respects as of the applicable Purchase Date. Purchaser’s right to
purchase each Eligible Loan hereunder shall be subject to all of the
representations, warranties and covenants of Purchaser contained in this
Agreement being true, correct and complied with in all material respects as of
the applicable Purchase Date, and (unless otherwise agreed between the Parties
in writing) shall additionally be conditioned upon there being sufficient
available funds in the applicable Purchaser Online Account to pay the Purchase
Price of (a) such Eligible Loan and (b) all Eligible Loans that are the subject
of an outstanding Purchase Commitment.
2.4
Payment of Purchase Price and Confirmation.

On the Purchase Date for any Loan, as indicated in the applicable Purchaser
Online Account, Seller hereby sells, transfers, assigns and otherwise conveys to
Purchaser all of Seller’s right, title and interest in, to and under such Loan,
and Purchaser hereby purchases and shall become, for all purposes, the owner of
such Loan as of such Purchase Date, in each case upon identification of such
Loan in the related Purchased Loan Confirmation; provided, however, that
distribution of amounts received from the Borrower of such Loan shall be subject
to retention by Servicer of any interest and fees that accrued on such Loan
prior to the respective Purchase Date. The Parties acknowledge and agree that
the Purchase Price for each Eligible Loan reflects an arms-length negotiation,
resolution and transaction. If, subsequent to a Purchase Date, Seller discovers
that any Purchased Loans were Non-Conforming Loans and Seller provides a notice
of such non-conformance to Purchaser (a “Non-Conforming Loan Notice”), within
five (5) Business Days of its delivery of a Non-Conforming Loan Notice, Seller
can without any consent from Purchaser, but shall not be obligated to,
repurchase the related Non-Conforming Loan by depositing an amount equal to the
then-outstanding principal balance of such Non-Conforming Loan into the related
Purchaser Online


MASTER LOAN PURCHASE AGREEMENT – Page I

--------------------------------------------------------------------------------




Account, whereupon all right, title and interest of Purchaser in, to and under
such Non-Conforming Loan shall revert to Seller, and Purchaser shall take all
steps reasonably requested by Seller to evidence such repurchase. For the
avoidance of doubt, except as contemplated by this Section 2.4, Section 5.1,
Section 7.1 or Section 7.2, Seller shall not be obligated to purchase any
Non-Conforming Loan. Nothing in this Section 2.4 is intended to or shall limit
Purchaser’s rights under Article 7.
2.5
Modification of Loan Document Package.

If any of the documents included in a Loan Document Package are modified,
amended, or replaced by Seller in a manner that alters the economic terms of the
Loan other than as contemplated by the Loan Documents prior to the Purchase
Date, then Seller shall submit notice of such modifications, amendments, or
replacement documents to Purchaser, together with a summary of the changes made,
at least four (4) Business Days prior to such Purchase Date (or such other
number of days as may be agreed to by Purchaser). Purchaser shall not be
obligated to purchase any Eligible Loan if Purchaser does not agree to such
modifications, amendments or replacement documents for such Eligible Loan;
provided, however that Purchaser shall provide such agreement (or confirm its
objection) within one (1) Business Day of Purchaser’s receipt of such notice
from Seller.
2.6
Limitation on Purchase Obligation.

Purchaser shall have no obligation to purchase any Eligible Loan at any time
after the termination of this Agreement (except those Eligible Loans for which
outstanding Purchase Commitments were made prior to the termination of this
Agreement).
2.7    Control of Purchased Loan.
(a)    In connection with the sale and conveyance of the Purchased Loans, Seller
agrees to indicate or cause to be indicated in its books, records and computer
files that the Purchased Loans have been sold to Purchaser.
(b)    During the term of this Agreement, and for so long as Seller is the
Servicer of the Purchased Loans, Seller shall maintain accurate Records with
respect to such Purchased Loans in accordance with the terms of the Servicing
Agreement.
(c)    The Parties acknowledge that Seller, in its capacity as Servicer, will
provide custody and other services with respect to each Purchased Loan in
accordance with the terms of the Servicing Agreement.
ARTICLE 3.    
TRUE SALE; GRANT OF SECURITY INTEREST; ENFORCEMENT
3.1
True Sale.

Each of Seller and Purchaser agree that the transactions contemplated hereby are
intended to be and shall constitute sales of the Purchased Loans transferred
pursuant to Article 2 above, and are not intended to be financings or loans by
Purchaser to Seller. The Parties shall treat such transactions as sales for tax,
accounting and all other applicable purposes. The sale of each Purchased


MASTER LOAN PURCHASE AGREEMENT – Page J

--------------------------------------------------------------------------------




Loan pursuant to Article 2 above transfers to Purchaser all of Seller’s right,
title and interest in and to such Purchased Loan, and Seller will not retain any
residual rights with respect to any Purchased Loan. Notwithstanding the two
immediately preceding sentences, Seller is concurrently acquiring the rights to
service the Purchased Loans under the Servicing Agreement, unless otherwise
specified in writing by the Parties. Purchaser agrees not to contact, solicit or
market to any Borrowers for any purpose.
3.2
Grant of Security Interest.

(a)    As outlined below, Purchaser shall file one or more UCC financing
statements on form UCC-1 with respect to the sale of the Purchased Loans
consistent with Section 9-109(a)(3) of the UCC, naming Purchaser as secured
party/buyer and Seller as debtor/seller, and identifying the Purchased Loan
Collateral as collateral. Such UCC financing statements will serve as
dual-purpose financing statements evidencing both the sale of the Purchased
Loans and the perfection of the security interest granted in the Purchased Loan
Collateral. Notwithstanding the intent of the Parties, in the event that the
transactions contemplated hereby are construed to be financings by Purchaser to
Seller or the Purchased Loans are determined or held to be property of Seller,
then: (i) Seller hereby grants to Purchaser a present and continuing security
interest in and to, whether now existing or hereafter created, (A) all of
Seller’s rights, title and interest in the Purchased Loans held in the name of
Purchaser, (B) all of the related Loan Document Packages for such Purchased
Loans, and (C) all Proceeds (as defined in the Servicing Agreement) and rights
to receive Proceeds due to Purchaser pursuant to the terms of the Servicing
Agreement (collectively, the “Purchased Loan Collateral”); (ii) this Agreement
shall also be deemed to be a security agreement within the meaning of Article or
Division 9 of the UCC; (iii) the transfers of the Purchased Loans provided for
herein shall be deemed to be a grant by Seller to Purchaser of a first priority
lien upon and security interest in all of Seller’s right, title and interest in
and to the Purchased Loan Collateral; (iv) the possession by Purchaser (or
Seller, in its capacity as Servicer, as custodian on behalf of Purchaser) of the
Purchased Loans and related Loan Document Packages and such other items of
property that constitute instruments, chattel paper, money, or negotiable
documents shall be deemed to be “possession by the secured party” for purposes
of perfecting the lien or security interest pursuant to the UCC, including
Section 9-313 of the UCC; and (v) notifications to Persons holding such property
and acknowledgments, receipts or confirmations from Persons holding such
property, shall be deemed notifications to, or acknowledgments, receipts or
confirmations from, financial intermediaries, bailees or agents (as applicable)
of Purchaser for the purpose of perfecting such lien or security interest under
the UCC. Any assignment of the interests of Purchaser in the Purchased Loans
pursuant to any provision hereof shall also be deemed to be an assignment of any
lien or security interest created hereby in the Purchased Loan Collateral.
(b)    Seller shall not create or permit any security interest in Purchased Loan
Collateral, except in favor of Purchaser or as may be directed by Purchaser and,
if necessary, shall direct the filing of any amendments or termination
statements on form UCC-3 or modify any previously executed loan or security
agreement as is necessary to eliminate any security interest granted in the
Purchased Loan Collateral, including without limitation any security interest in
such Purchased Loan Collateral as proceeds or as after-acquired property.


MASTER LOAN PURCHASE AGREEMENT – Page K

--------------------------------------------------------------------------------




(c)    To the extent consistent with this Agreement, Seller and Purchaser shall
take such actions as may be deemed reasonably necessary or appropriate such
that, if this Agreement were deemed to create a lien upon or security interest
in the Purchased Loan Collateral and all such reasonably necessary or
appropriate actions had been taken, such lien or security interest would be
deemed to be a perfected security interest of first priority under Applicable
Law and will be maintained as such throughout the term of this Agreement,
including, without limitation, the execution and delivery by Seller to Purchaser
of all assignments, security agreements, financing statements and other
documents Purchaser reasonably requests, in form and substance reasonably
satisfactory to Purchaser.
3.3
Purchaser Rights.

Seller acknowledges that because it has sold or will sell Purchased Loans to
Purchaser, Purchaser shall have all the rights associated with such Purchased
Loans upon such sale, including the right to take any action against any
Borrower for non-payment subject to the provisions of the Servicing Agreement
and in accordance with Applicable Law.
3.4
Servicing Arrangements.

Concurrently with its entering into this Agreement, Purchaser has entered into
the Servicing Agreement under which LendingClub will act as the initial Servicer
of the Purchased Loans for Purchaser.


ARTICLE 4.    
REPRESENTATION, WARRANTIES AND COVENANTS
4.1
Seller Representations, Warranties and Covenants.

Seller hereby represents and warrants to Purchaser as of the Effective Date and
as of each Purchase Date (unless such representation or warranty is explicitly
made as of a different date or dates, in which case Seller represents and
warrants to Purchaser on such date or dates), or covenants, as applicable, that:
(a)    Seller is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and is in good
standing with every Regulatory Authority having jurisdiction over its
activities, except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect on Seller or the Purchased Loans.
(b)     Seller has all requisite corporate power and authority to own its
properties, carry on its business as and where now being conducted and execute
and deliver this Agreement, perform all of its obligations hereunder, and to
carry out the transactions contemplated hereby. This Agreement has been duly and
validly executed and delivered by Seller and is a legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency or other similar laws affecting creditors’ rights generally or
general equitable principles (whether considered in a proceeding in equity or at
law).


MASTER LOAN PURCHASE AGREEMENT – Page L

--------------------------------------------------------------------------------




(c)    Seller has all qualifications, regulatory permissions and/or licenses
necessary, and no consent, approval, authorization, registration, filing or
order of any court or governmental or regulatory agency or body is required, for
the execution, delivery and performance by Seller of, or compliance by Seller
with, this Agreement, or the consummation of the transactions contemplated
hereby (including the acquisition of the Purchased Loans by Seller from Bank and
the sale of the Purchased Loans by Seller to Purchaser), except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect on Seller or the Purchased Loans.
(d)    Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated by this Agreement, nor compliance
with its terms and conditions, will result in the creation or imposition of any
lien, charge or encumbrance on the Purchased Loan Collateral except in favor of
Purchaser or as may be directed by Purchaser.
(e)    As of the Purchase Date for any Purchased Loan, Seller will not be
rendered Insolvent by such sale. Seller is not selling any Purchased Loan with
any intent to hinder, delay or defraud any of its creditors. The consideration
received by Seller upon the sale of the Purchased Loans constitutes reasonably
equivalent value (as such term is used in Section 548 of the Bankruptcy Code)
and fair consideration (as such term is defined and used in the New York Debtor
and Creditor Law Sections 272-279) for such Purchased Loans.
(f)    The consummation of the transactions contemplated by this Agreement, the
execution and delivery of this Agreement and compliance with the terms of this
Agreement do not materially conflict with, result in a material breach of or
constitute a material default under, and are not prohibited by, Seller’s charter
or other agreement relating to its organization or any mortgage, indenture, deed
of trust, loan or credit agreement or other agreement or instrument to which it
is a party that would have a Material Adverse Effect on Seller or the Purchased
Loans.
(g)    There is no litigation or action at law or in equity pending or, to
Seller’s knowledge, threatened against Seller in writing and no proceeding or
investigation of any kind is pending or, to Seller’s knowledge, threatened in
writing, by any federal, state or local governmental or administrative body
against Seller that would reasonably be expected to have a Material Adverse
Effect on Seller or on its ability to consummate the transactions contemplated
hereby or on the Purchased Loans.
(h)    Seller has provided or made available to Purchaser or its advisor(s) true
and accurate copies of the form Loan Documents used by Bank with respect to each
Purchased Loan as of the Effective Date or the applicable Purchase Date.
(i)    As of the Effective Date, the chief executive office and the principal
place of business of Seller is 595 Market St. #200, San Francisco, California,
94105, USA, the exact legal name of Seller is LendingClub Corporation and Seller
is a corporation incorporated solely under the laws of the State of Delaware.
Seller shall provide written notification to Purchaser at least ten (10)
Business Days prior to any changes to the chief executive office, the principal
place of business, the legal name, the type of organization or the jurisdiction
of organization of Seller.


MASTER LOAN PURCHASE AGREEMENT – Page M

--------------------------------------------------------------------------------




(j)    Seller is not required to register as an “investment company” or a
company controlled by an “investment company” under the Investment Company Act
of 1940, as amended.
(k)    The execution, delivery and performance of this Agreement by Seller do
not require compliance with any “bulk sales” laws or similar statutory
provisions by Seller.
(l)    Seller is in compliance in all material respects with all Applicable Law,
including all AML-BSA Laws.
4.2
Purchased Loan Representations, Warranties and Covenants.

Seller hereby represents and warrants to Purchaser on each Purchase Date, with
respect to the Purchased Loans acquired on such date (unless such representation
or warranty is explicitly made as of a different date or dates, in which case
Seller represents and warrants to Purchaser on such date or dates), or
covenants, as applicable, that:
(a)    Seller is the sole legal, beneficial and equitable owner of such
Purchased Loan and has good and marketable title thereto, and has the right to
assign, sell and transfer such Purchased Loan to Purchaser free and clear of any
lien, pledge, charge, claim, security interest or other encumbrance (other than
in favor of Purchaser or as directed by Purchaser), and Seller has not sold,
assigned or otherwise transferred any right or interest in or to such Purchased
Loan and has not pledged such Purchased Loan as collateral for any debt or other
purpose, except as contemplated under this Agreement.
(b)    Such Purchased Loan and the transfer of such Purchased Loan to Purchaser
on the Purchase Date pursuant to this Agreement complies with Applicable Laws in
all material respects, including, without limitation, (i) the Federal Truth in
Lending Act and Regulation Z; (ii) the Equal Credit Opportunity Act and
Regulation B; (iii) the Federal Trade Commission Act; (iv) all applicable state
and federal securities laws; (v) Title V of the Gramm-Leach-Bliley Act of 1999,
as amended, and any implementing regulations; (vi) the Fair Credit Reporting
Act; (vii) the Electronic Signatures in Global and National Commerce Act and any
other applicable laws relating to the electronic execution of documents and
instruments; (viii) the Electronic Funds Transfer Act; and (ix) all amendments
to and rules and regulations promulgated under the foregoing. Seller has not
done anything to prevent or impair such Purchased Loan from being valid, binding
and enforceable against the applicable Borrower.
(c)    To the actual knowledge of Seller, (i) the applicable Borrower has not
asserted any defense, counter claim, offset or dispute and (ii) such Purchased
Loan was and is free of any defense, offset, counterclaim or recoupment that
could be asserted by the applicable Borrower.
(d)    The Purchased Loan is not in default and is not delinquent in respect of
any payment due thereunder.
(e)    Each of the applicable Loan Documents is complete in all material
respects as of the applicable Purchase Date and, if applicable, such Loan
Documents include all amendments, supplements and modifications thereto as of
such date. The terms, covenants and conditions of


MASTER LOAN PURCHASE AGREEMENT – Page N

--------------------------------------------------------------------------------




such Purchased Loan have not been waived, altered, impaired, modified or amended
in any material respect, except as previously disclosed in a written document to
Purchaser or as otherwise allowed under the Loan Documents, which waiver,
alteration, impairment, modification or amendment has been included in the
related Loan Document Package.
(f)    (i) The loan grade, term and interest rate assigned by Seller, (ii) the
loan identification number and initial principal balance on the date of issuance
by Bank and (iii) the current principal balance (if different from the initial
principal balance) of each Purchased Loan are reported correctly in all material
respects by Seller to Purchaser through the Purchaser Online Account or
otherwise through Seller’s online platform; provided, that Seller does not make
any representation or warranty as to the correctness of any information provided
by Borrower.
(g)    The Purchased Loan is not a graduated payment loan, and does not have a
shared appreciation or other contingent interest feature.
(h)    The terms of such Purchased Loan require the applicable Borrower to make
periodic monthly payments which (if made) will fully amortize the amount
financed over its term to maturity.
(i)    Based upon the information provided by the Borrower and the credit
bureau, the Purchased Loan satisfies the applicable Credit Criteria as of the
date of the Borrower’s application for its Purchased Loan.
(j)    As of the applicable Origination Date, the Purchased Loan is denominated
in U.S. dollars and the address provided by the related Borrower and the related
bank account used for payments via Automated Clearing House transfers on such
Purchased Loan, if applicable, are each located in the United States or a U.S.
territory.
(k)    The Purchased Loan was originated by a Bank and acquired by Seller from
such Bank not less than two Business Days after its Origination Date in
accordance with the terms of the related loan sale agreement with such Bank.
(l)    As of the applicable Origination Date, the Bank funds disbursed by Bank
to the Borrower in connection with the origination of the Purchased Loan were
net of the applicable origination fees, which origination fees have been paid to
or retained by the Bank.
(m)    Each Purchased Loan specified on the list of Purchased Loans is readily
identifiable by its respective loan identification number indicated therein and
no other loan sold or owned by, or in possession or control of Seller, has the
same loan identification number as such Purchased Loan.
(n)    No notices to, or consents or approvals from, the applicable Borrower or
any other Person are required by the terms of such Loan or otherwise for the
consummation of the sale of such Purchased Loan from Bank to Seller under the
Bank purchase documents or Seller to Purchaser under this Agreement, or if such
notice, consent or approval is required, it has been


MASTER LOAN PURCHASE AGREEMENT – Page O

--------------------------------------------------------------------------------




obtained, except in each case as would not be expected to have a Material
Adverse Effect on such Purchased Loan.
(o)    Assuming the competency and capacity of the Borrower, as of the
Origination Date, the Purchased Loan constitutes a valid and binding obligation
of the Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, reorganization, insolvency, moratorium or other laws affecting
creditors’ rights generally or to general equitable principles (whether
considered in a proceeding in equity or at law).
(p)    The Purchased Loan constitutes a “payment intangible” within the meaning
of Article or Division 9 of the UCC.
(q)    The Purchased Loan has not been originated in any jurisdiction in which,
and is not subject to the Applicable Laws of any jurisdiction under which, the
sale, transfer, assignment, setting over, conveyance or pledge of such Loan
would be unlawful or void. Neither Seller nor any of its Affiliates has entered
into any agreement with the related Borrower that prohibits, restricts or
conditions the assignment of such Purchased Loan.
(r)    Seller has not advanced funds, or induced, solicited or knowingly
received any advance of funds from a party other than the applicable Borrower,
directly or indirectly, for the payment of any amount required to be paid by
such Borrower pursuant to the terms of the related Purchased Loan, other than
certain customary origination fee rebates in the ordinary course of business.
Such Purchased Loan does not contain any provisions that may constitute a
“buydown” provision.
(s)    As of each applicable Purchase Date, with respect to each applicable
Purchased Loan: (i) such Purchased Loan was executed electronically and Seller
has possession of the electronic records evidencing such Loan; (ii) there exists
a related Loan Document Package containing the items specified herein; and (iii)
such related Loan Document Package is in the possession of Seller and will be
delivered by Seller to the Servicer, as custodian for Purchaser, on or promptly
after such Purchase Date, and no other Person will have an “authoritative copy”
of any Loan Document.
(t)    Any information provided by Seller to Purchaser in relation to a
Purchased Loan is consistent in all material respects with the information
provided to Seller by the Borrower of such Purchased Loan. Such Purchased Loan
has been fully funded and none of the Bank, Seller or Purchaser has any
obligation under the related Loan Documents to advance any additional funds to
the related Borrower. Seller has performed its customary verification of
Borrower information in accordance with the applicable Credit Criteria.
In addition to the representations, warranties and covenants included in this
Section 4.2, the Addendum with respect to the applicable Purchased Loans may
include additional representations, warranties and covenants related to such
Purchased Loans, which representations, warranties and covenants may be
modified, revised or supplemented from time to time, and which representations,
warranties and covenants are hereby incorporated into this Section 4.2.


MASTER LOAN PURCHASE AGREEMENT – Page P

--------------------------------------------------------------------------------




4.3
Purchaser Representations, Warranties and Covenants.

Purchaser hereby represents and warrants to Seller as of the Effective Date and
as of each Purchase Date (other than (i) those representations and warranties in
Section 4.3(l), which shall be made continuously at all times during the term of
this Agreement, and (ii) if such representation or warranty is explicitly made
as of a different date or dates, in which case Purchaser represents and warrants
to Seller on such date or dates), or covenants, as applicable, that:
(a)    Purchaser is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and is in good standing with
every regulatory body having jurisdiction over its activities of Purchaser,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect on Purchaser. If Purchaser is a Bank, (i) Purchaser is
chartered under U.S. federal or state banking laws, or (ii) Purchaser is a
foreign depository institution that will act for purposes of this Agreement
solely through United States branches that are subject to U.S. federal or state
banking laws.
(b)     Purchaser has all requisite corporate power and authority to own its
properties, carry on its business as and where now being conducted, execute and
deliver this Agreement, perform all its obligations hereunder, and to carry out
the transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Purchaser and is a legal, valid and binding obligation
of Purchaser, enforceable against Purchaser in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency and
other similar laws affecting creditors’ rights generally or general equitable
principles (whether considered in a proceeding in equity or at law).
(c)    Purchaser has all material qualifications, regulatory permissions and/or
licenses necessary for the acquisition of the Purchased Loans, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect on Purchaser.
(d)    Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated by this Agreement, nor compliance
with its terms and conditions, will result in the creation or imposition of any
lien, charge or encumbrance of any nature (other than in favor of Purchaser or
as directed by Purchaser, including pursuant to a financing transaction with
respect to the Purchased Loans entered into by Purchaser) upon the Purchased
Loans unless otherwise agreed between the Parties in writing.
(e)    Purchaser will not be rendered Insolvent by the consummation of the
transactions contemplated hereby. Purchaser is not purchasing any Purchased Loan
with any intent to hinder, delay or defraud any of its creditors.
(f)    No consent, approval, authorization, registration, filing or order of any
court or governmental or regulatory agency or body is required for the
execution, delivery and performance by Purchaser of, or compliance by Purchaser
with, this Agreement, or the consummation of the transactions contemplated
hereby, or if any such consent, approval, authorization, registration, filing or
order is required, either Purchaser has obtained the same or its failure to do
so would not have a Material Adverse Effect.


MASTER LOAN PURCHASE AGREEMENT – Page Q

--------------------------------------------------------------------------------




(g)    The consummation of the transactions contemplated by this Agreement, the
execution and delivery of this Agreement and compliance with the terms of this
Agreement shall not materially conflict with, result in a material breach of or
constitute a material default under, and are not prohibited by, Purchaser’s
charter or other agreement relating to its organization, or any mortgage,
indenture, deed of trust, loan or credit agreement or other agreement or
instrument to which it is a party that would have a Material Adverse Effect on
Purchaser.
(h)    There is no litigation or action at law or in equity pending or, to the
best of Purchaser’s knowledge, threatened against Purchaser and no proceeding or
investigation of any kind is pending or, to the best of Purchaser’s knowledge,
threatened in writing, by any federal, state or local governmental or
administrative body against Purchaser that would reasonably be expected to have
a Material Adverse Effect on Purchaser’s ability to purchase the Purchased Loans
or Purchaser’s ability to consummate the transactions contemplated hereby.
(i)    Purchaser will not utilize Borrower Information in any manner prohibited
by the terms of Section 6.2.
(j)    Upon Seller’s request, Purchaser shall provide to Seller all necessary
withholding and related tax documentation as required for the transactions
contemplated hereunder. Purchaser shall bear and be solely responsible for its
tax liability (including making all determinations of such liability and any
positions related thereto) without any reliance on Seller.
(k)    If Purchaser plans or intends to sell, assign, transfer, pledge,
hypothecate or otherwise dispose of Purchased Loan(s) or any other rights under
this Agreement relating to the Purchased Loans, Purchaser (subject to the
immediately following sentence) will only use Seller’s publicly available
information to describe Seller and its products (including the Purchased Loans)
in any such solicitation. Purchaser shall otherwise obtain Seller’s prior
written consent with respect to any additional descriptions, information or
materials concerning or relating to Seller and its products (including the
Purchased Loans) in any such solicitation.
(l)    Purchaser:
(i)
(A) will not violate any Applicable Laws in the consummation of the transactions
contemplated hereby, including but not limited to, the Equal Credit Opportunity
Act and other fair lending laws, the Truth in Lending Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act and state unfair and deceptive trade practices statutes; (B) is
in compliance in all material respects with all Applicable Law, including all
AML-BSA Laws; (C) is not in violation of any order of any Regulatory Authority
or other board or tribunal except where such violation would not reasonably be
expected to have or result in a Material Adverse Effect with respect to
Purchaser; and (D) has not received any notice that Purchaser is not in material
compliance in any respect with any of the requirements of any of the foregoing;



MASTER LOAN PURCHASE AGREEMENT – Page R

--------------------------------------------------------------------------------




(ii)
has maintained in all material respects all records required to be maintained by
any applicable Regulatory Authority; and

(iii)
shall promptly provide to Seller upon Seller’s reasonable request (A)
identifying information and/or documentation about its directors, officers,
employees, signors and/or beneficial owners as required by Seller, including no
less than annual updates to such information or annual confirmations that the
information provided in the previous year remains true and correct; and (B) any
additional information or documentation as is reasonably required for Seller to
comply with Applicable Laws, including but not limited to any identifying
information or documentation required with respect to AML-BSA Laws.

ARTICLE 5.    
INDEMNITY; REMEDIES
5.1
Seller’s Indemnification.

(a)    Indemnified Purchaser Party. Seller shall indemnify and hold harmless
Purchaser and its Affiliates, trustees, directors, officers, employees, members,
managers, representatives, stockholders and agents (each, an “Indemnified
Purchaser Party”) from and against any claims, losses, damages, liabilities,
costs and expenses (including, but not limited to, reasonable and documented
attorneys’ fees incurred in connection with the defense of any actual or
threatened action, proceeding or claim, or any investigations with respect
thereto, but specifically excluding any fees allocable to in-house counsel)
(collectively, “Losses”) to the extent that such Losses directly arise out of,
and are imposed upon any such Indemnified Purchaser Party by reason of, (a) any
material breach by Seller of any covenant, agreement, representation or warranty
of Seller contained in this Agreement, or (b) Seller’s gross negligence or
willful misconduct in the performance of its duties under this Agreement.
(b)    Exceptions. Notwithstanding Section 5.1(a) above, Seller shall have no
obligation to do any of the following: (i) except for acts or omissions that
constitute fraud, gross negligence or willful misconduct of Seller or its
employees or agents, indemnify any Indemnified Purchaser Party for any punitive
damages or for any actual or lost profits of such Indemnified Purchaser Party,
regardless of whether Seller knew or was aware of such possible Losses or (ii)
indemnify or hold harmless an Indemnified Purchaser Party from and against any
Losses to the extent such Losses result from the negligence or willful
misconduct of or material breach of this Agreement by any potential Indemnified
Purchaser Party.
(c)    Purchaser Claims Notice. Purchaser shall be responsible for making any
claim for indemnity pursuant to this Section 5.1 on behalf of any Indemnified
Purchaser Party. Purchaser shall provide written notice (a “Purchaser Claims
Notice”) to Seller describing any claim for indemnity pursuant to Section 5.1(a)
within sixty (60) days after the date on which Purchaser has or receives notice
of or otherwise has actual knowledge of the applicable breach to the extent such
breach is not otherwise known to Seller.


MASTER LOAN PURCHASE AGREEMENT – Page S

--------------------------------------------------------------------------------




(d)    Seller Response Process. If Seller disagrees with the claim set forth in
a Purchaser Claims Notice, Seller shall formally dispute the claim in a writing
delivered to Purchaser within thirty (30) days of receipt of such Purchaser
Claims Notice. If Seller does not elect to dispute the claim, Seller shall
within sixty (60) days of its receipt of the Purchaser Claims Notice pay the
applicable indemnification amount to Purchaser and/or other applicable
Indemnified Purchaser Party; provided, that if the indemnity claim relates
solely to a breach by Seller of its representations and warranties in Section
4.2 in relation to one or more Purchased Loans, Seller may, in lieu of paying
the indemnity amount, repurchase such Purchased Loan(s) from Purchaser or (if
possible and if Purchaser so agrees) cure the applicable breach in all material
respects pursuant to Section 2.4 or Section 7.2, as applicable, and upon the
completion of such repurchase or cure Seller shall have no further liability to
the Indemnified Purchaser Parties in relation to such breach.
(e)    Assignment and Multi-Party Agreements. For the avoidance of doubt, (i)
Purchaser hereby acknowledges that it bears the risk of non-payment by the
Borrowers and associated credit-related losses in respect thereof, and
indemnification shall not be available for any such non-payment or associated
losses under this Agreement, (ii) to the extent that any rights of Purchaser
hereunder, or under any executed Addendum, the Servicing Agreement or any
Multi-Party Agreement are assigned or otherwise transferred to a third party in
accordance with the terms of this Agreement or such other agreements, as
applicable, any such assignee or beneficiary shall not, unless the transfer was
made in a Whole Loan Transfer or unless otherwise consented to in writing by
Seller, be permitted to claim indemnification hereunder and, if the transfer was
made in a Whole Loan Transfer or any such consent shall have been provided by
Seller, shall be bound by the limits on indemnification contained in this
Section 5.1 as if such assignee or beneficiary were Purchaser, and such assignee
or beneficiary may only claim indemnity in conjunction with, or in place of,
Purchaser and (iii) multiple recoveries for any single breach shall not be
permitted.
5.2
Purchaser’s Indemnification.

(a)    Purchaser shall indemnify and hold harmless Seller and its Affiliates,
trustees, directors, officers, employees, members, managers, representatives,
stockholders and agents (each, an “Indemnified Seller Party”) from and against
any Losses incurred by Seller in connection with this Agreement to the extent
that such Losses directly arise out of, and are imposed upon any such
Indemnified Seller Party by reason of, any material breach by Purchaser of
Sections 2.2, 2.4, 3.3, 4.3, 9.5 and Article 6 of this Agreement or the willful
misconduct or gross negligence of Purchaser in the performance of its duties
under this Agreement. Seller shall provide written notice (a “Seller Claims
Notice”, and together with a Purchaser Claims Notice and as the context
suggests, each a “Claims Notice”) to Purchaser describing any claim for
indemnity pursuant to this Section 5.2 within sixty (60) days after the date on
which Seller has or receives notice of or otherwise has actual knowledge of the
applicable breach to the extent such breach is not otherwise known to Purchaser.
In the case of any claim for indemnity made pursuant to this Section 5.2, if
Purchaser does not dispute the claim made by Seller in writing within thirty
(30) days of receipt of the related Seller Claims Notice, Purchaser shall make
payment of the applicable indemnification amount to Seller within sixty (60)
days of receipt of the related Seller Claims Notice.


MASTER LOAN PURCHASE AGREEMENT – Page T

--------------------------------------------------------------------------------




(b)    Notwithstanding Section 5.2(a) above, Purchaser shall have no obligation
to do any of the following: (i) except for acts or omissions that constitute
fraud, gross negligence or willful misconduct of Purchaser or its employees or
agents, indemnify any Indemnified Seller Party for any punitive damages or for
any actual or lost profits of such Indemnified Seller Party, regardless of
whether Purchaser knew or was aware of such possible Losses, or (ii) indemnify
or hold harmless an Indemnified Seller Party from and against any Losses to the
extent such Losses result from the negligence or willful misconduct of or breach
of this Agreement by any Indemnified Seller Party.
5.3
Notice of Claims.

Each Party against whom a claim for indemnity pursuant to this Article 5 shall
have been made (each, an “Indemnifying Party”) shall have the right to defend
the Person seeking such indemnity (each, an “Indemnified Party”) with counsel of
such Indemnifying Party’s choice in respect of any third party claim, so long as
(i) such counsel is reasonably satisfactory to the Indemnified Party, (ii) the
Indemnifying Party shall have provided written notice to the Indemnified Party,
within thirty (30) days after receipt by the Indemnifying Party of the related
Claims Notice, indicating that the Indemnifying Party will indemnify the
Indemnified Party in accordance with the terms of this Article 5, and (iii) the
Indemnifying Party conducts the defense of the third party claim or matter
actively and diligently. The Indemnified Party shall have the right to retain
separate co-counsel and participate in the defense of any such claim or matter;
provided that any related attorneys’ fees shall not be indemnifiable Losses
unless the Indemnifying Party and the Indemnified Party are both defendants in
the matter for which the indemnity is sought and the Indemnified Party shall
have been advised by counsel representing the Parties an actual conflict of
interest would arise in such counsel’s continued representation of both Parties.
Knowledge by an Indemnified Party of any breach or non-compliance hereunder
shall not constitute a waiver of such Indemnified Party’s rights and remedies
under this Agreement unless such Indemnified Party shall have failed to notify
the applicable Indemnifying Party of such breach or non-compliance in a timely
manner in accordance with the terms of this Article 5. No express or implied
waiver by an Indemnified Party of any default hereunder shall in any way be, or
be construed to be, a waiver of any other default. The failure or delay of an
Indemnified Party to exercise any of its rights granted hereunder regarding any
default shall not constitute a waiver of any such right as to any other default,
and any single or partial exercise of any particular right granted to an
Indemnified Party hereunder shall not exhaust the same or constitute a waiver of
any other right provided herein.
ARTICLE 6.    
ADDITIONAL PROVISIONS
6.1
Confidentiality

(a)    Confidential Information.
(i)
During the term of this Agreement, a Party (the “Recipient”) may receive or have
access to certain information of the other Party (the “Discloser”) including,
though not limited to, records, documents, proprietary information, technology,
software, trade secrets, financial and business information, or data related to
such other Party’s products (including the



MASTER LOAN PURCHASE AGREEMENT – Page U

--------------------------------------------------------------------------------




discovery, invention, research, improvement, development, manufacture, or sale
thereof), processes, or general business operations (including sales, costs,
profits, pricing methods, organization, employee or customer lists and process),
whether oral, written, or communicated via electronic media or otherwise
disclosed or made available to a Party or to which a Party is given access
pursuant to this Agreement by the other Party, and any information obtained
through access to any information assets or information systems (including
computers, networks, voice mail, etc.), that, if not otherwise described above,
is of such a nature that a reasonable person would believe to be confidential
(together, “Confidential Information”). In addition to the foregoing, this
Agreement shall also be deemed to be “Confidential Information.” Recipient shall
protect the disclosed Confidential Information by using the same degree of care,
but no less than a reasonable degree of care, to prevent the unauthorized use,
dissemination, or publication of the Confidential Information as Recipient uses
to protect its own Confidential Information of a like nature. Recipient’s
obligations shall only extend to (a) information that is marked as confidential
at the time of disclosure, (b) information that is unmarked (e.g., orally,
visually or tangibly disclosed) but which the Discloser informs the Recipient
should be treated as confidential at the time of disclosure, or (c) information
that a reasonable person would understand to be confidential. This Agreement
imposes no obligation upon Recipient with respect to information that: (1) was
in Recipient’s possession before receipt from Discloser as evidenced by its
books and records prior to the receipt of such information; (2) is or becomes a
matter of public knowledge through no fault of Recipient, or its employees,
consultants, advisors, officers or directors or Affiliates; (3) is rightfully
received by Recipient from a third party without a duty of confidentiality;
(4) is disclosed by Discloser to a third party without a duty of confidentiality
on the third party; (5) is independently developed by Recipient without
reference to the Confidential Information; (6) is disclosed under operation of
law (including in connection with any applicable court order (to which either
Recipient or a counter-party of Recipient is subject), law, or regulation, or a
regulatory examination of either Party or any of its Affiliates); or (7) is
disclosed by Recipient with Discloser’s prior written approval. In addition to
the foregoing, Purchaser covenants that it will not use, and will not permit any
Affiliate to use, in violation of any Applicable Law, any material non-public
information that has been provided to it by Seller in Purchaser’s decision to
invest in any securities issued by Seller, provided that the Loans and the
Purchased Loans shall not be considered securities for the purposes of this
Section 6.1(a). Recipient may disclose Confidential Information to its officers,
directors, employees, trustees, members, partners, potential and existing
financing sources (including, with respect to Purchaser, any potential or
existing investor in, and Person acting as a trustee or service provider in
connection with, asset-backed securities for which the Purchased Loans are
included in the collateral or trust assets), advisors or representatives


MASTER LOAN PURCHASE AGREEMENT – Page V

--------------------------------------------------------------------------------




(including, without limitation, attorneys, accountants, insurers, rating
agencies, consultants, bankers, financial advisors, custodian and backup
servicer) (collectively, “Representatives”) who need to have access to such
Confidential Information provided that such Representatives are subject to a
confidentiality agreement or any other agreement containing applicable
confidentiality provisions which shall be consistent with and no less
restrictive than the provisions of this Article 6. Recipient shall be
responsible for any breach of this Section 6.1 by any of its Representatives.
(ii)
Prior to the termination of this Agreement, if Purchaser is, becomes, has or
hereafter acquires a [___] percent ([___]%) or greater equity interest
(including in the form of convertible debt, warrants or options) in, an entity
that could reasonably be determined to compete with LendingClub in facilitating,
providing and acquiring loans, securitizing, selling or servicing loans or
investing in companies that do the foregoing or otherwise engages in businesses
similar to LendingClub, then Purchaser shall provide prompt written notice to
LendingClub of such interest.

(b)    Additional Confidentiality and Security. In addition to its general
obligation to comply with Applicable Law and the obligations of Section 6.1(a),
the Purchaser shall also adhere to the following requirements regarding the
confidentiality and security of Borrower Information and Loan Documents:
(i)    Protection And Security Of Individual Borrower Information.
(1)
the Purchaser shall maintain at all times an Information Security Program.

(2)
the Purchaser shall assess, manage, and control risks relating to the security
and confidentiality of Borrower Information, and shall implement the standards
relating to such risks in the manner set forth in the applicable provisions of
the Privacy Requirements.

(3)
Without limiting the scope of the above, the Purchaser shall use at least the
same physical and other security measures to protect all Borrower Information in
the Purchaser’s possession or control, as the Purchaser uses for its own
confidential and proprietary information.

(4)
At Seller’s reasonable request, Seller may review and request details with
respect to Purchaser’s Information Security Program.

(ii)
Compliance With Privacy Requirements. The Purchaser shall comply with all
applicable Privacy Requirements.

(iii)
Unauthorized Access to Borrower Information. Purchaser will provide Seller with
notice of any violation of the GLB Act by Purchaser or any actual



MASTER LOAN PURCHASE AGREEMENT – Page W

--------------------------------------------------------------------------------




security breach that includes Borrower Information, in each case to the extent
that Purchaser has actual knowledge of such violation or breach and if and to
the extent such notice to the Borrower is required by Applicable Law.
(c)    The Parties agree that any breach or threatened breach of Section 6.1(b)
or Section 6.2 of this Agreement could cause not only financial harm, but also
irreparable harm to Seller; and that money damages may not provide an adequate
remedy for such harm. In the event of a breach or threatened breach of Section
6.1(b) or Section 6.2 of this Agreement by Purchaser, Seller shall, in addition
to any other rights and remedies it may have, be entitled to (1) terminate this
Agreement and any and all other agreements between Purchaser and Seller
immediately; (2) seek equitable relief, including, without limitation, an
injunction (without the necessity of posting any bond or surety) to restrain
such breach; and (3) pursue all other remedies Seller may have at law or in
equity.
(d)    Following the termination of this Agreement, each Party agrees that it
will return or destroy all copies of Confidential Information of the other
Party, without retaining any copies thereof, and destroy all copies of any
analyses, compilations, studies or other documents prepared by it or for its use
containing or reflecting any Confidential Information; provided, however, that,
notwithstanding the foregoing, each Party may retain such limited copies or
materials containing Confidential Information of the other Party and Borrower
Information for customary document retention and audit purposes or as required
by Applicable Law, and subject to the terms of this Agreement.
6.2
No Use of Borrower Information

In the course of purchasing and holding Purchased Loans, Purchaser may have
access to certain Borrower Information. Purchaser (i) shall not utilize Borrower
Information for any purpose not in connection with the transactions contemplated
under this Agreement and shall not contact any Borrower for any purpose.
Purchaser agrees that Borrower Information will not be disclosed or made
available to any third party, agent or employee for any reason whatsoever, other
than with respect to: (1) Purchaser’s authorized employees, agents or
representatives on a “need to know” basis in order for Purchaser to perform its
obligations under this Agreement and other agreements related to the Purchased
Loans, provided that such agents or representatives are subject to a
confidentiality agreement which shall be consistent with and no less restrictive
than the provisions of this Article 6; and (2) as required by Applicable Law or
as otherwise permitted by this Agreement, either during the term of this
Agreement or after the termination of this Agreement, provided that, prior to
any disclosure of Borrower Information as required by Applicable Law, Purchaser
shall, if permitted by Applicable Law, (I) not disclose any such information
until it has notified Seller in writing of all actual or threatened legal
compulsion of disclosure, and any actual legal obligation of disclosure promptly
upon becoming so obligated, and (II) cooperate to the fullest extent possible
with all lawful efforts by Seller to resist or limit disclosure. To the extent
that Purchaser maintains or accesses any Borrower Information, Purchaser shall
comply with all Applicable Law regarding use, disclosure and safeguarding of any
and all consumer information.
ARTICLE 7.    
REPURCHASE OBLIGATION


MASTER LOAN PURCHASE AGREEMENT – Page X

--------------------------------------------------------------------------------




7.1
Repurchase for Verified ID Fraud.

In the event that any Purchased Loan sold by Seller to Purchaser hereunder
experiences an occurrence of fraud as evidenced by:
(i)
Obtaining an identity theft report (“ID Theft Report”) from law enforcement; and

(ii)
preparation of a completed Federal Trade Commission or company-specific
equivalent ID Theft Affidavit,

Seller shall repurchase such Purchased Loan at an amount equal to the related
Article 7 Repurchase Price within thirty (30) days of its review and approval of
the foregoing.
7.2    Repurchase for Breach of Loan Representations, Warranties and Covenants
If (a) Seller receives notice of or becomes aware of any of a breach of any
representation or warranty contained in Section 4.2 hereto by Seller with
respect to a Purchased Loan sold to Purchaser by Seller, which breach has a
Material Adverse Effect on the Purchased Loan, or (b) Purchaser provides notice
to Seller within thirty (30) days after a Purchase Date that a Purchased Loan
fails to comply with the grade or term specified in the applicable Purchase
Instructions in effect as of the applicable Purchase Date, Seller shall
repurchase such Purchased Loan from Purchaser within thirty (30) days of the
date of such discovery or notice (unless such breach with respect to clause (a)
of this Section 7.2 has been cured by Seller during that 30-day period).
Purchaser agrees to give Seller prompt written notice if it discovers, or is
notified by any Person (other than Seller) of, any breach described in this
Section 7.2; provided that any delay in providing such notice shall not excuse
Seller from its repurchase obligation. If Purchaser does not provide notice to
Seller within thirty (30) days after the applicable Purchase Date that a
Purchased Loan fails to comply with grade or term with respect to clause (b) of
this Section 7.2, Seller shall not be obligated to, but may at its option,
repurchase such Purchased Loan pursuant to Section 2.4.
7.3
Repurchase Procedures.

For each repurchase of a Purchased Loan under Section 7.1 and Section 7.2 the
“Article 7 Repurchase Price” to be paid by Seller shall be equal to the original
Purchase Price of the Purchased Loan, minus all principal payments, if any,
received by Purchaser with respect to such Purchased Loan after the Purchase
Date. Upon receipt of such Article 7 Repurchase Price, Purchaser shall promptly
transfer its interest in such repurchased Purchased Loan to Seller on an
“AS-IS,” “WHERE-IS” basis, without any representations or warranties other than
with respect to Purchaser’s clear and marketable title to such repurchased
Purchased Loan (which representation and warranty shall be deemed made upon an
assumption that Seller conveyed clear and marketable title to such Purchased
Loan to Purchaser on the Purchase Date), and Purchaser shall take all steps
reasonably requested by Seller to evidence such transfer. Any repurchase by
Seller pursuant to Section 7.1 and Section 7.2 shall be made by the wire
transfer of immediately available funds to the bank account as designated by
Purchaser.


MASTER LOAN PURCHASE AGREEMENT – Page Y

--------------------------------------------------------------------------------




ARTICLE 8.    
TERM AND TERMINATION
8.1
Term.

(a)     Either Party may, in its sole discretion, terminate an executed and
outstanding Addendum by providing the other Party with at least thirty (30) days
prior written notice of the termination date; provided that any Purchase
Commitments of Purchaser with respect to Eligible Loans satisfying the Credit
Criteria on the applicable Addendum (whether funded or unfunded) outstanding on
the termination date shall remain in full force and effect. For the avoidance of
doubt, this Agreement and any other outstanding Addenda shall remain in full
force and effect unless separately terminated.
(b)    Unless earlier terminated pursuant to this Section 8.1 or Section 8.2,
this Agreement (and, for the avoidance of doubt, all executed and outstanding
Addenda) shall terminate on the date that is three (3) years after the Effective
Date (the “Initial Term”). Upon the expiration of the Initial Term, this
Agreement (and, for the avoidance of doubt, all executed and outstanding
Addenda) shall automatically renew for an additional successive year term unless
either Party provides the other Party with written notice of nonrenewal at least
thirty (30) days prior to the end of the then-current term (each, a “Renewal
Term” and together with the Initial Term, the “Term”), or unless sooner
terminated as provided in Section 8.2 of this Agreement. If the term of this
Agreement is renewed pursuant to this Section 8.1(b), the terms and conditions
of this Agreement (and, for the avoidance of doubt, all executed and outstanding
Addenda) shall be the same as the terms and conditions in effect immediately
prior to such renewal. If either Party provides timely notice of its intent not
to renew this Agreement, then, unless otherwise sooner terminated in accordance
with its terms, this Agreement (and, for the avoidance of doubt, all executed
and outstanding Addenda) shall terminate on the expiration of the then-current
Term; provided that any Purchase Commitments of Purchaser (whether funded or
unfunded) outstanding on the termination date shall remain in full force and
effect.
(c)    Either Party may, in its sole discretion, terminate this Agreement
(which, for the avoidance of doubt, shall include the termination of all
executed and outstanding Addenda) without cause by providing the other Party
with at least thirty (30) days prior written notice of the termination date;
provided that any Purchase Commitments of Purchaser (whether funded or unfunded)
outstanding on the termination date shall remain in full force and effect.
8.2
Termination.

(a)    Purchaser reserves the right to terminate this Agreement (which, for the
avoidance of doubt, shall simultaneously terminate all executed and outstanding
Addenda) immediately upon the occurrence of any of the following events (each an
“Event of Default”); provided that any Purchase Commitments of Purchaser
(whether funded or unfunded) outstanding on the termination date shall remain in
full force and effect:
(i)
Seller shall fail to perform or observe any material obligation, covenant or
agreement contained in this Agreement and such failure shall continue for



MASTER LOAN PURCHASE AGREEMENT – Page Z

--------------------------------------------------------------------------------




more than thirty (30) days after Seller’s receipt of Purchaser’s written demand
that Seller cure such failure;
(ii)
Seller shall become Insolvent, or there is a substantial cessation of its
regular course of business, or a receiver or trustee of Seller’s assets is
appointed;

(iii)
(x) any material representation or warranty of Seller contained in this
Agreement shall prove to have been materially false or misleading when made (and
such misstatement, if with respect to Section 4.2, has a Material Adverse Effect
on the applicable Purchased Loans), and (y) such misstatement shall not be cured
within thirty (30) days after Seller’s receipt of Purchaser’s written demand
that Seller cure such misstatement; provided, that (A) such misstatements with
respect to Section 4.1 or 4.2 for which Seller shall have complied with Section
5.1 and/or (B) such misstatements with respect to Section 4.2 for which Seller
shall have complied with Section 7.2, shall each not apply for purposes of this
clause (iii);

(iv)
Seller shall cease to be in good standing with any Regulatory Authority having
oversight over the operations of Seller, or Seller shall become subject to any
regulatory action, in each case in a manner that would materially restrict or
prohibit Seller from meeting its obligations under the terms of this Agreement;

(v)
there shall occur any change in any federal, state or local law, statute,
regulation or order or in any requirement of any Regulatory Authority, which
change makes it illegal or impractical for Purchaser to purchase or own, or for
Seller to sell, Loans in any jurisdiction; or

(vi)
the Servicing Agreement is terminated, or the arrangements under which Seller
acquires Loans from all Banks are cancelled, suspended, prohibited or otherwise
terminated. Seller shall provide Purchaser with written notice within three (3)
Business Days of the occurrence of an Event of Default pursuant to this clause
(vi).

In addition, this Agreement and, for the avoidance of doubt, all executed and
outstanding Addenda, will automatically terminate if there shall be commenced by
or against Seller any voluntary or involuntary bankruptcy petition, and in the
case of an involuntary bankruptcy petition, either such petition remains
undismissed or unstayed for a period of sixty (60) days after the filing of such
petition or any of the actions sought in such petition shall occur, or Seller
shall make an offer or assignment or compromise for the benefit of creditors.
(b)    Seller reserves the right to terminate this Agreement (and, for the
avoidance of doubt, all executed and outstanding Addenda) and any unfunded
Purchase Commitments immediately upon the occurrence of any of the following
events:


MASTER LOAN PURCHASE AGREEMENT – Page AA

--------------------------------------------------------------------------------




(i)
Seller is required, or a requirement has been imposed upon Seller, to comply
with any risk retention rule (or other similar rule of similar effect) in
connection with the transactions contemplated by this Agreement or any
Multi-Party Agreement;

(ii)
Purchaser fails to fund a Purchaser Online Account in the amount and by the time
required under Section 2.2 hereof;

(iii)
Purchaser shall fail to perform or observe any material obligation, covenant or
agreement, contained in this Agreement or the Servicing Agreement and such
failure shall continue for more than thirty (30) days after Purchaser’s receipt
of Seller’s or Servicer’s written demand that Purchaser cure such failure;

(iv)
any material representation or warranty of Purchaser contained in this Agreement
or the Servicing Agreement, shall prove to have been materially false or
misleading when made, and such misstatement shall not be cured within thirty
(30) days after Purchaser’s receipt of Seller’s or Servicer’s written demand
that Purchaser cure such misstatement;

(v)
Purchaser shall cease to be in good standing with any Regulatory Authority
having oversight over the operations of Purchaser or Purchaser shall become
subject to any regulatory action that would materially restrict or prohibit
Purchaser from meeting its obligations under the terms of this Agreement;

(vi)
Purchaser shall become Insolvent, or Purchaser ceases to do business as a going
concern, or there is a substantial cessation of its regular course of business,
or a receiver or trustee of Purchaser’s assets is appointed;

(vii)
the arrangements under which Seller acquires Loans from a Bank are cancelled,
suspended, prohibited or otherwise terminated by a Bank for reason other than an
event of default or action of Seller;

(viii)
there shall occur any change in any federal, state or local law, statute,
regulation or order or in any requirement of any Regulatory Authority, which
change makes it illegal or impractical for Purchaser to purchase or own, or for
Seller to sell, Loans in any jurisdiction; or

(ix)
the Servicing Agreement is terminated, LendingClub is terminated as Servicer, or
the arrangements under which Seller acquires Loans from any Bank is cancelled,
suspended, prohibited or otherwise terminated.

In addition, this Agreement (and, for the avoidance of doubt, all executed and
outstanding Addenda) will automatically terminate if there shall be commenced by
or against Purchaser or any related party in the transactions contemplated
hereby any voluntary or involuntary bankruptcy petition, and in the case of an
involuntary bankruptcy petition, either such petition remains


MASTER LOAN PURCHASE AGREEMENT – Page AB

--------------------------------------------------------------------------------




undismissed or unstayed for a period of sixty (60) days after the filing of such
petition or any of the actions sought in such petition shall occur, or Purchaser
shall make an offer or assignment or compromise for the benefit of creditors.
8.3
Effect of Termination.

Upon the termination of this Agreement (which shall, for the avoidance of doubt,
include the termination of all executed and outstanding Addenda), all of the
obligations of Purchaser to purchase Loans and of Seller to sell Loans shall
cease, other than those Eligible Loans that are subject to any outstanding
Purchase Commitments. The obligations of Purchaser and Seller hereunder with
respect to all outstanding Purchased Loans shall continue in full force and
effect until all Purchased Loans have been paid in full or are otherwise
discharged or expire. The provisions of Section 2.6, Article 5, Article 6,
Article 7, Section 8.3 and Section 9.16 shall survive any termination of this
Agreement.


ARTICLE 9.    
MISCELLANEOUS
9.1
Notices.

All notices and other communications hereunder will be in writing to the
respective parties as follows:
if to Purchaser:
INSERT ADDRESS
Attention:
Email Address:
With a copy to (which will not constitute notice):
INSERT ADDRESS
Attention:
Email Address:


if to Seller:
LendingClub Corporation
595 Market St. #200
San Francisco, CA 94105
Attention: Chief Capital Officer
E-mail Address: vkay@lendingclub.com


MASTER LOAN PURCHASE AGREEMENT – Page AC

--------------------------------------------------------------------------------




With a copy to (which will not constitute notice):
LendingClub Corporation
595 Market St. #200
San Francisco, CA 94105
Attention: General Counsel
E-mail Address: bpace@lendingclub.com
or to such other address as the Party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above. Any
notice or communication delivered in person will be deemed effective upon
delivery. Any notice or communication sent by facsimile, email, or air courier
will be deemed effective on the first Business Day following the day on which
such notice or communication was sent. Any notice or communication sent by
registered or certified mail will be deemed effective on the third Business Day
at the place from which such notice or communication was mailed following the
day on which such notice or communication was mailed.
9.2
Amendment; Waiver.

Except as otherwise expressly provided herein, Purchaser and Seller may amend
this Agreement, from time to time, in a writing signed by duly authorized
representatives of Seller and Purchaser. No term or provision of this Agreement
may be waived or modified unless such waiver or modification is in writing and
signed by the Party against whom such waiver or modification is sought to be
enforced.
9.3
Cumulative Rights.

All rights and remedies of the parties hereto under this Agreement shall, except
as otherwise specifically provided herein, be cumulative and non-exclusive of
any rights or remedies which they may have under any other agreement or
instrument, by operation of law, or otherwise.
9.4
Assignment.

The rights and obligations of either Party under this Agreement shall not be
assigned without the prior written consent of the other Party, and any such
assignment without the prior written consent of the other Party shall be null
and void. This Section 9.4 shall not in any way prohibit or limit Purchaser’s
ability to assign, pledge, hypothecate or otherwise dispose of Purchased Loans
or its other rights under this Agreement relating to the Purchased Loans
included in such assignment, pledge, hypothecation, or other disposition,
subject to any applicable limitations thereon described in this Agreement, the
Servicing Agreement and any Multi-Party Agreement.
9.5    Bank Approval of Disclosure.
(a)    Purchaser agrees (i) that it shall, and that it shall require (A) each
and any Person to which Purchaser transfers a Purchased Loan, (B) any Affiliate
of such Person, (C) any special purpose vehicle established at the direction or
for the benefit of such Person, or (D) an Affiliate of such Person to which such
Person subsequently transfers a Purchased Loan to, in each case, obtain


MASTER LOAN PURCHASE AGREEMENT – Page AD

--------------------------------------------------------------------------------




Bank’s written approval as to any publicly filed document or document made
available to a third-party regarding documentation that identifies Bank by name
or provides a description of the Bank Program, (ii) that it shall require any
Person covered by clause (i) above to include a provision similar to this
Section 9.5(a) in any agreement by which such Person sells or transfers
Purchased Loans requiring such Person and any subsequent transferee of such
Person to obtain Bank’s approval as contemplated hereby, and (iii) shall
otherwise use commercially reasonable efforts to require any subsequent
transferee not covered by clause (i) above to obtain Bank’s written approval as
to any publicly filed document or document made available to a third party
regarding documentation that identifies Bank by name or provides a description
of the Bank Program.
9.6
Place of Delivery, Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

This Agreement shall be deemed in effect when a fully executed counterpart
thereof is received by Purchaser and shall be deemed to have been made in the
State of Delaware.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT GIVING EFFECT
TO CONFLICT OF LAWS PRINCIPLES THEREOF.
EACH PARTY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE FEDERAL AND/OR STATE COURTS OF THE STATE OF DELAWARE FOR PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH PARTY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT,
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT DELIVERED
PURSUANT HERETO BY THE MAILING OF A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE ADDRESS
SPECIFIED AT THE TIME FOR NOTICES UNDER THIS AGREEMENT.
EACH PARTY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY, WAIVES (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY
DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT AND AGREES THAT ANY SUCH
DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.
9.7
Limitation of Liability.



MASTER LOAN PURCHASE AGREEMENT – Page AE

--------------------------------------------------------------------------------




EXCEPT FOR ACTS OR OMISSION THAT CONSTITUTE FRAUD, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS RESPECTIVE AFFILIATES,
BENEFICIARIES, ASSIGNEES OR SUCCESSORS (BY ASSIGNMENT OR OTHERWISE) BE LIABLE TO
THE OTHER PARTY OR TO ANY OTHER ENTITY FOR ANY LOST PROFITS, COSTS OF COVER, OR
OTHER SPECIAL DAMAGES, OR ANY PUNITIVE, EXEMPLARY, REMOTE, CONSEQUENTIAL,
INCIDENTAL OR INDIRECT DAMAGES, UNDER THIS AGREEMENT INCURRED OR CLAIMED BY ANY
PARTY OR ENTITY (OR SUCH PARTY OR ENTITY’S OFFICERS, DIRECTORS, STOCKHOLDERS,
MEMBERS OR OWNERS), HOWEVER CAUSED, ON ANY THEORY OF LIABILITY.
9.8    Successors and Assigns
Subject to Section 9.4, this Agreement shall bind and inure to the benefit of
and be enforceable by the Parties and their respective successors and assigns.
9.9    Severability.
Any part, provision, representation or warranty of this Agreement that is
prohibited or not fully enforceable in any jurisdiction, will be ineffective
only to the extent of such prohibition or unenforceability without otherwise
invalidating or diminishing either Party’s rights hereunder or under the
remaining provisions of this Agreement in such jurisdiction, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable in any respect any such provision in any other
jurisdiction.
9.10
Entire Agreement.

As of the Effective Date, Seller and Purchaser hereby acknowledge and agree that
this Agreement, together with the exhibits hereto, and any Addenda executed and
delivered in connection herewith, represent the complete and entire agreement
between the Parties, and shall supersede all prior written or oral statements,
agreements or understandings between the Parties relating to the subject matter
of this Agreement.
9.11    Further Assurances. Each Party, upon the reasonable written request of
the other Party, shall execute and deliver to such other Party any reasonably
necessary or appropriate additional documents, instruments or agreements as may
be reasonably necessary or appropriate to effectuate the purposes of this
Agreement or the consummation of the transactions contemplated hereunder. Each
Party also agrees to perform its respective obligations under this Agreement in
material compliance with Applicable Law and to reasonably cooperate in good
faith with the other in resolving compliance with Applicable Law issues.
9.12
No Joint Venture or Partnership.

Each Party (including any of its respective permitted successors and assignees)
acknowledges and agrees that such Party will not hold itself out as an agent,
partner or co-venturer of the other Party and that this Agreement and the
transactions contemplated hereby including the


MASTER LOAN PURCHASE AGREEMENT – Page AF

--------------------------------------------------------------------------------




payment of any fees, any expense reimbursement or any referral fee are not
intended and do not create an agency, partnership, joint venture or any other
type of relationship between or among the Parties, except to the extent that any
independent contractual relationship established hereby.
9.13    Exhibits and Addenda.
The exhibits to this Agreement and any executed and delivered Addenda are hereby
incorporated and made a part hereof and are an integral part of this Agreement.
9.14    Costs.
Unless otherwise provided for in this Agreement, each of Purchaser and Seller
shall bear its own costs and expenses in connection with this Agreement,
including without limitation any commissions, fees, costs, and expenses,
including those incurred in relation to due diligence performed or legal
services provided in connection with this Agreement.
9.15    Counterparts.
This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument. The parties agree that this
Agreement and signature pages may be transmitted between them by facsimile or by
electronic mail and that faxed, PDF or DocuSign (or other e-signature)
signatures may constitute original signatures and that a faxed, PDF or DocuSign
(or other e-signature) signature page containing the signature (faxed, PDF,
DocuSign (or other e-signature) or original) is binding upon the parties.
9.16    No Petition.
Notwithstanding any prior termination of this Agreement, to the fullest extent
permitted by Applicable Law, each Party agrees that it shall not institute, or
join any other Person in instituting, a petition or a proceeding that causes (a)
the other Party to be a debtor under any federal or state bankruptcy or similar
insolvency law or (b) a trustee, conservator, receiver, liquidator, or similar
official to be appointed for such other Party or any substantial part of any of
its property.
9.1    Force Majeure.
If any Party reasonably anticipates being unable or is rendered unable, wholly
or in part, by an extreme and unexpected force outside the control of such Party
(including, but not limited to, act of God, legislative enactments, strikes,
lock-outs, riots, acts of war, epidemics, fire, communication line or power
failure, earthquakes or other disasters) to carry out its obligations under this
Agreement, that Party shall give to the other Party in a commercially reasonable
amount of time written notice to that effect, the expected duration of the
inability to perform and assurances that all available means will be employed to
continue and/or restore performance. Upon receipt of the written notice, the
affected obligations of the Party giving the notice shall be suspended so long
as such Party is reasonably unable to so perform and such Party shall have no
liability to the other for the failure to perform any suspended obligation
during the period of suspension; however, the other Party may at its option
terminate this Agreement.


MASTER LOAN PURCHASE AGREEMENT – Page AG

--------------------------------------------------------------------------------




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


MASTER LOAN PURCHASE AGREEMENT – Page AH

--------------------------------------------------------------------------------










MASTER LOAN PURCHASE AGREEMENT – Page AI

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused to be duly authorized,
executed and delivered, as of the date first above written, this MASTER LOAN
PURCHASE AGREEMENT.


PURCHASER:
[______________]
 

By: __________________________
Name:
Title:
 





SELLER:


LENDINGCLUB CORPORATION




By: _____________________________
Name:
Title:
 





MASTER LOAN PURCHASE AGREEMENT – Signature Page

--------------------------------------------------------------------------------





PRIME LOAN PRODUCT
ADDENDUM NO. 1 TO MASTER LOAN PURCHASE AGREEMENT
This Addendum No. 1 to Master Loan Purchase Agreement (“Addendum No. 1”) is
effective as of the date of execution by Purchaser and Seller. All capitalized
terms that are used but not defined herein shall have the meanings ascribed to
such terms in the Master Loan Purchase Agreement, dated as of [______], 20__
between Purchaser and Seller (as amended from time to time, the “Master Loan
Purchase Agreement”). All terms and provisions of this Addendum No. 1 shall be
incorporated into and shall supplement the Master Loan Purchase Agreement with
respect to Loans satisfying the Credit Criteria outlined in this Addendum No. 1.
To the extent any provision of this Addendum No. 1 conflicts with any other
provision of the Master Loan Purchase Agreement, the provision of this Addendum
No. 1 shall govern.



--------------------------------------------------------------------------------



I. Defined Terms



“Loan” means an unsecured consumer loan originated by Bank and acquired by
Seller, which includes, on a whole loan basis, all right, title and interest of
Bank, as holder of both the beneficial and legal title to such loan, including
without limitation: (a) the related Loan Document Package, the related Records
and all other loan documents, files and records for such Loan; (b) all proceeds
from such loan (including without limitation any monthly payments, any
prepayments and any other proceeds); (c) all Servicing Rights with respect to
such loan; and (d) all other rights, titles, interests, benefits, proceeds,
remedies and claims in favor or for the benefit of Bank (or its successors and
assigns) arising from or relating to such loan.
“Credit Criteria” means the credit criteria and underwriting procedures of the
Bank for making unsecured consumer loans that meet the credit threshold made
publicly available by Seller, together with any modifications thereto
(including, without limitation, modifications to allow such credit policy to be
adopted by or applicable to any new Bank added after the Launch Date).
“Month” has the meaning set forth in Section III(a)(i).
“Order” has the meaning set forth in Section III(a)(i).
“Scale Program” means the program facilitated by Seller with respect to “Prime”
Loans pursuant to which participating institutional investors deliver Scale
Program Purchase Instructions on a grade and term basis only and Seller makes
Purchase Commitments on behalf of such investors pursuant to the terms of this
Addendum No. 1 and the Master Loan Purchase Agreement, as such program may be
amended or modified from time to time with prior written notice to Purchaser.
“Scale Program Loans” means Eligible Loans that constitute “Prime” Loans and are
facilitated and sold by Seller pursuant to the Scale Program.


MASTER LOAN PURCHASE AGREEMENT – Addendum No. 1 (Prime)

--------------------------------------------------------------------------------




“Scale Program Monthly Purchase Amount” means the Maximum Purchase Amount with
respect to the Scale Program Loans, i.e., the monthly aggregate initial
principal balance of Scale Program Loans that Purchaser commits to purchase and
for which Seller may make Purchase Commitments on behalf of Purchaser, as such
amount is agreed to pursuant to Section III(b).
“Scale Program Purchase Instructions” means the executed Purchase Instructions
with respect to Scale Program Loans, attached to the Master Loan Purchase
Agreement as Exhibit A-2 and as such Purchase Instructions are updated from time
to time pursuant to the terms of the Master Loan Purchase Agreement.
“Select Program” means the program facilitated by Seller with respect to “Prime”
Loans pursuant to which participating institutional investors make (either on
their own behalf or via delegated authority to Seller) Purchase Commitments for
“Prime” Loans outside of the Scale Program.
“Select Program Loans” means Eligible Loans that constitute “Prime” Loans and
are facilitated and sold by Seller pursuant to the Select Program.
“Select Program Purchase Instructions” means the executed Purchase Instructions
with respect to Select Program Loans (and, if applicable, “Super Prime” Loans),
attached to the Master Loan Purchase Agreement as Exhibit A-1 and as such
Purchase Instructions are updated from time to time pursuant to the terms of the
Master Loan Purchase Agreement.
“Servicing Rights” has the meaning assigned to such term in the Servicing
Agreement.
II. Loan Documents



1.
Truth in Lending Disclosure

2.
Credit Profile Authorization

3.
Borrower Agreement

4.
Loan Agreement and Promissory Note (Note: form is included as Exhibit A to
Borrower Agreement)

5.
Applicable Privacy Notice (Note: form is included as Exhibit B to Borrower
Agreement)

6.
Terms of Use



III. Purchase Instructions



The following provisions supplement those contained in Section 2.1 of the Master
Loan Purchase Agreement with respect to Loans satisfying the Credit Criteria
outlined in this Addendum No. 1:
(a)In conjunction with the execution of this Addendum No. 1, Purchaser may (and
in the case of the Scale Program, must) provide to Seller completed Purchase
Instructions regarding the characteristics of Eligible Loans (satisfying the
Credit Criteria outlined in this Addendum No.


MASTER LOAN PURCHASE AGREEMENT – Addendum No. 1 (Prime)

--------------------------------------------------------------------------------




1) it wishes to purchase in the form set forth as Exhibit A-1 and/or Exhibit A-2
to the Master Loan Purchase Agreement, with respect to Select Program Loans and
Scale Program Loans, respectively.


(i)
If Purchaser provides Scale Program Purchase Instructions to Seller, Seller and
Purchaser shall agree in writing (via email or mail) to the Scale Program
Monthly Purchase Amount (i) no later than the twenty-first (21st) day (or such
other date as agreed in writing by the Seller and Purchaser) of each calendar
month prior to a calendar month occurring during the term of this Addendum No. 1
(each, a “Month”), Purchaser shall submit to Seller in writing the maximum
monthly aggregate initial principal balance of Scale Program Loans that it would
like to purchase in the Scale Program during the following Month (each, an
“Order”); and (ii) upon receipt of each Order, and no later than the last day of
the calendar month prior to the applicable Month, Seller shall deliver to
Purchaser in writing its Scale Program Monthly Purchase Amount for such Month,
which shall, for the avoidance of doubt, be equal to or less than the Order
amount delivered by Purchaser for such Month. Any Scale Program Monthly Purchase
Amount and Scale Program Purchase Instructions provided by Purchaser to Seller
shall be effective on the first day of the next calendar month and will apply
for each subsequent calendar month during the term of this Addendum No. 1, until
canceled by either Party or superseded by a new Scale Program Monthly Purchase
Amount or Scale Program Purchase Instructions.



(ii)
If Purchaser provides Select Program Purchase Instructions to Seller, Purchaser
shall also notify Seller in writing (via email or mail) of the related Maximum
Purchase Amount. Any Maximum Purchase Amount with respect to Select Loans and
Select Program Purchase Instructions provided by Purchaser to Seller shall be
effective as of the date they are accepted by Seller in writing (by email or
mail) in its sole discretion and will apply for each subsequent calendar month
during the term of this Addendum No. 1, until canceled by either Party or
superseded by a new properly delivered Maximum Purchase Amount with respect to
Select Loans or Select Program Purchase Instructions.



(iii)
With respect to both Scale Program Loans and Select Program Loans, Purchaser
hereby delegates to Seller the authority to make Purchase Commitments and
purchase Eligible Loans on behalf of Purchaser through the applicable Purchaser
Online Account up to the applicable Maximum Purchase Amount in accordance with
any then-current applicable Purchase Instructions. Upon selection of an Eligible
Loan in accordance with the Purchase Instructions, Seller commits to offer
Purchaser, and Purchaser hereby commits to purchase such Eligible Loan;
provided, however, that any Non-Offered Loans shall be released and removed from
any Purchase Commitment. All purchases pursuant to any Purchase Instructions
shall be deemed to be in Purchaser’s sole discretion. Purchaser acknowledges
that Seller makes no guaranty or warranty that Eligible Loans meeting the
characteristics set forth in the Purchase Instructions will be available in any
given month. For the avoidance of doubt, (A) Scale Program Purchase Instructions
shall apply only to Scale Program Loans, and Select Purchase Instructions shall
apply only to Select Program Loans,



MASTER LOAN PURCHASE AGREEMENT – Addendum No. 1 (Prime)

--------------------------------------------------------------------------------




and (B) with respect to Scale Program Purchase Instructions, Seller shall use
commercially reasonable efforts to make Purchase Commitments on behalf of
Purchaser during each Month in accordance with the Loan grade and term
percentages reflected in the Scale Program Purchase Instructions, but Seller
does not guarantee that such Purchase Commitments shall exactly reflect such
percentages on a Month-to-Month basis.


(b)For the avoidance of doubt, if Purchaser executes both Addendum No. 1 (Prime)
and Addendum No. 2 (Super Prime) and wishes to provide Purchase Instructions for
each set of Credit Criteria, Purchaser shall complete and deliver to Seller
separate Purchase Instructions with each Addendum and, if Purchaser is
participating in both the Scale Program and the Select Program, Purchaser shall
deliver to Seller a Scale Program Purchase Instruction and a Select Program
Purchase Instruction (rather than solely one set of Purchase Instructions with
respect to the “Prime” Loan Product).


(c)To the extent Purchaser is participating in the Scale Program, each Month,
Seller may, but is not required to, make available to Purchaser an amount of
Scale Program Loans up to the applicable Scale Program Monthly Purchase Amount,
and if the amount of Scale Program Loans available in a given Month is
collectively less than the corresponding Scale Program Monthly Purchase Amount,
such unavailability shall not constitute a breach of this Addendum No. 1 or the
Master Loan Purchase Agreement.
 
IV. Representations, Warranties and Covenants



The following representations, warranties and covenants supplement those
contained in Section 4.2 of the Master Loan Purchase Agreement with respect to
Loans satisfying the Credit Criteria outlined in this Addendum No. 1:
i.To the extent Seller makes any material changes or modifications to the Credit
Criteria applicable to this Addendum No. 1, such changes or modifications shall
be communicated to Purchaser in the same manner and method and to the same
extent that such changes or modifications are communicated to the public.


ii.Based upon the information provided by the applicant, the Borrower under the
Purchased Loan is an individual and not a corporation, partnership, association,
or similar entity. For purposes of this Section IV(b), a single member limited
liability company or other entity owned or operated by or passing through to an
individual shall be deemed an entity and not an individual.


iii.The Purchased Loan is not a revolving line of credit or similar credit
facility and no obligation to make any future advance to the Borrower exists or
is contemplated with respect to such Purchased Loan.


iv.As of the applicable Origination Date, the Purchased Loan is fully amortizing
with payments due monthly.


MASTER LOAN PURCHASE AGREEMENT – Addendum No. 1 (Prime)

--------------------------------------------------------------------------------






V. Termination



The following provision supplements those contained in Section 8.2(a) of the
Master Loan Purchase Agreement with respect to Loans satisfying the Credit
Criteria outlined in this Addendum No. 1:
(a)    Purchaser reserves the right to terminate this Addendum No. 1 immediately
upon written notice to Seller within five (5) Business Days of receipt of the
notice set forth in Section IV(a) of this Addendum No. 1. For the avoidance of
doubt, the Master Loan Purchase Agreement and any other outstanding Addenda
shall remain in full force and effect.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Addendum No. 1 as of
the last date written below.




PURCHASER:                    SELLER:
[_____________________]                LENDINGCLUB CORPORATION




By: ____________________________        By: ____________________________
Name:                            Name:
Title:                            Title:
Date:                            Date:






MASTER LOAN PURCHASE AGREEMENT – Addendum No. 1 (Prime)

--------------------------------------------------------------------------------





SUPER PRIME LOAN PRODUCT
ADDENDUM NO. 2 TO MASTER LOAN PURCHASE AGREEMENT
This Addendum No. 2 to Master Loan Purchase Agreement (“Addendum No. 2”) is
effective as of the date of execution by Purchaser and Seller. All capitalized
terms that are used but not defined herein shall have the meanings ascribed to
such terms in the Master Loan Purchase Agreement, dated as of [______], 20__
between Purchaser and Seller (as amended from time to time, the “Master Loan
Purchase Agreement”). All terms and provisions of this Addendum No. 2 shall be
incorporated into and shall supplement the Master Loan Purchase Agreement with
respect to Loans satisfying the Credit Criteria outlined in this Addendum No. 2.
To the extent any provision of this Addendum No. 2 conflicts with any other
provision of the Master Loan Purchase Agreement, the provision of this Addendum
No. 2 shall govern.



--------------------------------------------------------------------------------

   
I. Defined Terms



“Loan” means an unsecured consumer loan originated by Bank and acquired by
Seller, which includes, on a whole loan basis, all right, title and interest of
Bank, as holder of both the beneficial and legal title to such loan, including
without limitation: (a) the related Loan Document Package, the related Records
and all other loan documents, files and records for such Loan; (b) all proceeds
from such Loan (including without limitation any monthly payments, any
prepayments and any other proceeds); (c) all Servicing Rights with respect to
such loan; (d) all other rights, titles, interests, benefits, proceeds, remedies
and claims in favor or for the benefit of Bank (or its successors and assigns)
arising from or relating to such Loan.
“Credit Criteria” means the minimum credit criteria designated as Credit
Criteria with respect to this Addendum No. 2 and provided by Seller to Purchaser
from time to time in Seller’s sole discretion in accordance with the terms of
Section IV(a) of this Addendum No. 2. For the avoidance of doubt, “Credit
Criteria” for purposes of this Addendum No. 2 shall mean the version most
recently provided by Seller to Purchaser.
“Servicing Rights” has the meaning assigned to such term in the Servicing
Agreement.
II. Loan Documents



1.
Truth in Lending Disclosure

2.
Credit Profile Authorization

3.
Borrower Agreement

4.
Loan Agreement and Promissory Note (Note: form is included as Exhibit A to
Borrower Agreement)

5.
Applicable Privacy Notice (Note: form is included as Exhibit B to Borrower
Agreement)



MASTER LOAN PURCHASE AGREEMENT – Addendum No. 2 (Super Prime)

--------------------------------------------------------------------------------




6.
Terms of Use



III. Purchase Instructions



The following provisions supplement those contained in Section 2.1 of the Master
Loan Purchase Agreement with respect to Loans satisfying the Credit Criteria
outlined in this Addendum No. 2:
(a)In conjunction with the execution of this Addendum No. 2, Purchaser may
provide to Seller completed Purchase Instructions (in the form set forth as
Exhibit A to the Master Loan Purchase Agreement) regarding the characteristics
of Eligible Loans (satisfying the Credit Criteria outlined in this Addendum No.
2) it wishes to purchase. If Purchaser provides Purchase Instructions to Seller,
Purchaser shall also notify Seller in writing (via email or mail) of the Maximum
Purchase Amount. Any Maximum Purchase Amount and Purchase Instructions provided
by Purchaser to Seller shall be effective as of the date they are accepted by
Seller in writing (via email or mail) in its sole discretion and will apply for
each subsequent calendar month during the term of this Addendum No. 2, until
canceled by either Party or superseded by a new properly delivered Maximum
Purchase Amount or Purchase Instruction. Purchaser hereby delegates to Seller
the authority to make Purchase Commitments and purchase Eligible Loans on behalf
of Purchaser through the applicable Purchaser Online Account up to the Maximum
Purchase Amount in accordance with any then-current Purchase Instructions. Upon
selection of an Eligible Loan in accordance with the Purchase Instructions,
Seller commits to offer Purchaser, and Purchaser hereby commits to purchase such
Eligible Loan; provided, however, that any Non-Offered Loans shall be released
and removed from any Purchase Commitment. All purchases pursuant to any Purchase
Instructions shall be deemed to be in Purchaser’s sole discretion. Purchaser
acknowledges that Seller makes no guaranty or warranty that Eligible Loans
meeting the characteristics set forth in the Purchase Instructions will be
available in any given month.


(b)For the avoidance of doubt, if Purchaser executes both Addendum No. 1 (Prime)
and Addendum No. 2 (Super Prime) and wishes to provide Purchase Instructions for
each set of Credit Criteria, Purchaser shall complete and deliver to Seller
separate Purchase Instructions with each Addendum.


IV. Representations, Warranties and Covenants



The following representations, warranties and covenants supplement those
contained in Section 4.2 of the Master Loan Purchase Agreement with respect to
Loans satisfying the Credit Criteria outlined in this Addendum No. 2:
(a)    Seller shall provide written notification to Purchaser at least ten (10)
Business Days prior to any material changes or modifications to the Credit
Criteria applicable to this Addendum No. 2. In addition to the notice required
pursuant to this Section IV(a), Seller agrees to provide or otherwise make
available to Purchaser a copy of the Credit Criteria then in effect upon
Purchaser’s reasonable request.


MASTER LOAN PURCHASE AGREEMENT – Addendum No. 2 (Super Prime)

--------------------------------------------------------------------------------






(b)    Based upon the information provided by the applicant, the Borrower of the
Purchased Loan is an individual and not a corporation, partnership, association,
or similar entity. For purposes of this Section IV(b), a single member limited
liability company or other entity owned or operated by or passing through to an
individual shall be deemed an entity and not an individual.


(c)    The Purchased Loan is not a revolving line of credit or similar credit
facility and no obligation to make any future advance to the Borrower exists or
is contemplated with respect to such Purchased Loan.


(d)    As of the applicable Origination Date, the Purchased Loan is fully
amortizing with payments due monthly.


V. Termination



The following provision supplements those contained in Section 8.2(a) of the
Master Loan Purchase Agreement with respect to Loans satisfying the Credit
Criteria outlined in this Addendum No. 2:
(a)    Purchaser reserves the right to terminate this Addendum No. 2 immediately
upon written notice to Seller within five (5) Business Days of receipt of the
notice set forth in Section IV(a) of this Addendum No. 2. For the avoidance of
doubt, the Master Loan Purchase Agreement and any other outstanding Addenda
shall remain in full force and effect.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Addendum No. 2 as of
the last date written below.




PURCHASER:                    SELLER:
[_____________________]                LENDINGCLUB CORPORATION




By: ____________________________        By: ____________________________
Name:                            Name:
Title:                            Title:
Date:                            Date:






MASTER LOAN PURCHASE AGREEMENT – Addendum No. 2 (Super Prime)

--------------------------------------------------------------------------------





NEAR PRIME LOAN PRODUCT
ADDENDUM NO. 3 TO MASTER LOAN PURCHASE AGREEMENT
This Addendum No. 3 to Master Loan Purchase Agreement (“Addendum No. 3”) is
effective as of the date of execution by Purchaser and Seller. All capitalized
terms that are used but not defined herein shall have the meanings ascribed to
such terms in the Master Loan Purchase Agreement, dated as of [______], 20__
between Purchaser and Seller (as amended from time to time, the “Master Loan
Purchase Agreement”). All terms and provisions of this Addendum No. 3 shall be
incorporated into and shall supplement the Master Loan Purchase Agreement with
respect to Loans satisfying the Credit Criteria outlined in this Addendum No. 3.
To the extent any provision of this Addendum No. 3 conflicts with any other
provision of the Master Loan Purchase Agreement, the provision of this Addendum
No. 3 shall govern.



--------------------------------------------------------------------------------



I. Defined Terms



“Loan” means an unsecured, consumer loan originated by Bank and acquired by
Seller, which includes, on a whole loan basis, all right, title and interest of
Bank, as holder of both the beneficial and legal title to such loan, including
without limitation: (a) the related Loan Document Package, the related Records
and all other loan documents, files and records for such Loan; (b) all proceeds
from such Loan (including without limitation any monthly payments, any
prepayments and any other proceeds); (c) all Servicing Rights with respect to
such loan; and (d) all other rights, titles, interests, benefits, proceeds,
remedies and claims in favor or for the benefit of Bank (or its successors and
assigns) arising from or relating to such Loan.
“Credit Criteria” means the minimum credit criteria for near prime Loans
designated as Credit Criteria with respect to this Addendum No. 3 and provided
by Seller to Purchaser from time to time in Seller’s sole discretion upon at
least ten (10) Business Days’ notice in accordance with the terms of Section
IV(a) of this Addendum No. 3. For the avoidance of doubt, “Credit Criteria” for
purposes of this Addendum No. 3 shall mean the version most recently provided by
Seller to Purchaser.
“Near Prime Loan Product” means the “Near Prime” Loan Product for which Loans
satisfying the Credit Criteria applicable to this Addendum No. 3 are facilitated
by Seller.


“Purchase Requirement” means a minimum aggregate dollar amount of applicable
Purchase Commitments (to the extent Eligible Loans are available, offered by
Seller to Purchaser, and subject to any Purchase Limitation) that Purchaser
agrees to make in a given calendar month.


“Servicing Rights” has the meaning assigned to such term in the Servicing
Agreement.


II. Loan Documents



MASTER LOAN PURCHASE AGREEMENT – Addendum No. 3 (Near Prime)

--------------------------------------------------------------------------------






1.
Truth in Lending Disclosure

2.
Credit Profile Authorization

3.
Borrower Agreement

4.
Loan Agreement and Promissory Note (Note: form is included as Exhibit A to
Borrower Agreement)

5.
Applicable Privacy Notice (Note: form is included as Exhibit B to Borrower
Agreement)

6.
Terms of Use



III. Purchase Requirement



The following provisions supplement those contained in Section 2.2 of the Master
Loan Purchase Agreement with respect to Loans satisfying the Credit Criteria
outlined in this Addendum No. 3:
(a)    With respect to Eligible Loans offered to Purchaser by Seller pursuant to
the Credit Criteria specifications of this Addendum No. 3, Purchaser and Seller
shall mutually agree in writing (by mail or email) to a Purchase Requirement. At
least thirty (30) days prior to the first day of each month, or as otherwise
agreed between the Parties in writing (by mail or email), Seller and Purchaser
will mutually agree as to the Purchase Requirement for such month. Such Purchase
Requirement will go into effect on the first day of such month and will apply
for each month going forward until Seller and Purchaser mutually agree in
writing (by mail or email) to modify such Purchase Requirement. For the
avoidance of doubt, Seller may, but is not required to offer to Purchaser, an
amount of Eligible Loans equal to the Purchase Requirement and its offer of no
Eligible Loans or an amount of Eligible Loans that is less than the Purchase
Requirement shall not constitute a breach of this Addendum No. 3.
(a)    Purchaser agrees to make a Purchase Commitment for all Eligible Loans
offered to Purchaser by Seller pursuant to the Credit Criteria specifications
outlined in this Addendum No. 3 (other than those that become Non-Offered Loans
and to the extent Eligible Loans are available) in any given calendar month
until such time as Purchaser has made Purchase Commitments for an amount of
Eligible Loans (based upon Purchase Price) equal to the Purchase Requirement for
such month. Each Eligible Loan offered to Purchaser by Seller, in Seller’s sole
discretion, up to the Purchase Requirement will be deemed to be subject to a
Purchase Commitment upon offer. After meeting the Purchase Requirement for any
calendar month, upon the mutual agreement in writing (by mail or email) between
Seller and Purchaser and to the extent Eligible Loans are available, Seller may
offer additional Eligible Loans during such month subject to the Purchase
Limitation.


(b)    Seller may strive to allocate Eligible Loans among purchasers purchasing
Loans satisfying the Credit Criteria applicable to the Loan Product covered by
this Addendum No. 3 in an equitable manner so that all purchasers have an
equitable opportunity to purchase Eligible Loans pursuant to the Credit Criteria
specifications outlined in this Addendum No. 3. However, Purchaser acknowledges
that Seller may, in its sole and absolute discretion, allocate Eligible Loans to


MASTER LOAN PURCHASE AGREEMENT – Addendum No. 3 (Near Prime)

--------------------------------------------------------------------------------




purchasers of the Near Prime Loan Product in a manner that does not result in
all participants having an equal distribution of Eligible Loans, whether across
grade, term or amount.


IV. Representations, Warranties and Covenants



The following representations, warranties and covenants supplement those
contained in Section 4.2 of the Master Loan Purchase Agreement with respect to
Loans satisfying the Credit Criteria outlined in this Addendum No. 3:
(a)    Seller shall provide written notification to Purchaser at least ten (10)
Business Days prior to any material changes or modifications to the Credit
Criteria applicable to this Addendum No. 3. In addition to the notice required
pursuant to this Section IV(a), Seller agrees to provide or otherwise make
available to Purchaser a copy of the Credit Criteria then in effect upon
Purchaser’s reasonable request.


(b)    Based upon the information provided by the applicant, the Borrower of the
Purchased Loan is an individual and not a corporation, partnership, association,
or similar entity. For purposes of this Section IV(b), a single member limited
liability company or other entity owned or operated by or passing through to an
individual shall be deemed an entity and not an individual.


(c)    The Purchased Loan is not a revolving line of credit or similar credit
facility and no obligation to make any future advance to the Borrower exists or
is contemplated with respect to such Purchased Loan.


(d)    As of the applicable Origination Date, the Purchased Loan is fully
amortizing with payments due monthly.


V. Termination



The following provision supplements those contained in Section 8.2(a) of the
Master Loan Purchase Agreement with respect to Loans satisfying the Credit
Criteria applicable to this Addendum No. 3:
(a)    Purchaser reserves the right to terminate this Addendum No. 3 immediately
upon written notice to Seller within five (5) Business Days of receipt of the
notice set forth in Section IV(a) of this Addendum No. 3. For the avoidance of
doubt, the Master Loan Purchase Agreement and any other outstanding Addenda
shall remain in full force and effect.



--------------------------------------------------------------------------------





MASTER LOAN PURCHASE AGREEMENT – Addendum No. 3 (Near Prime)

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Addendum No. 3 as of
the last date written below.




PURCHASER:                    SELLER:
[_____________________]                LENDINGCLUB CORPORATION




By: ____________________________        By: ____________________________
Name:                            Name:
Title:                            Title:
Date:                            Date:








MASTER LOAN PURCHASE AGREEMENT – Addendum No. 3 (Near Prime)

--------------------------------------------------------------------------------





SMALL BUSINESS LOAN PRODUCT
ADDENDUM NO. 4 TO MASTER LOAN PURCHASE AGREEMENT
This Addendum No. 4 to Master Loan Purchase Agreement (“Addendum No. 4”) is
effective as of the date of execution by Purchaser and Seller. All capitalized
terms that are used but not defined herein shall have the meanings ascribed to
such terms in the Master Loan Purchase Agreement, dated as of [______], 20__
between Purchaser and Seller (as amended from time to time, the “Master Loan
Purchase Agreement”). All terms and provisions of this Addendum No. 4 shall be
incorporated into and shall supplement the Master Loan Purchase Agreement with
respect to Loans satisfying the Credit Criteria outlined in this Addendum No. 4.
To the extent any provision of this Addendum No. 4 conflicts with any other
provision of the Master Loan Purchase Agreement, the provision of this Addendum
No. 4 shall govern.



--------------------------------------------------------------------------------



I. Product-Specific Defined Terms



“Loan” means a business loan originated and issued by Bank to a business entity
(including a sole proprietorship) and acquired by Seller, which includes, on a
whole loan basis, all right, title and interest of Bank, as holder of both the
beneficial and legal title to such loan, including without limitation: (a) the
related Loan Document Package, the related Records and all other loan documents,
files and records for such loan; (b) all proceeds from such Loan (including
without limitation any monthly payments, any prepayments and any other proceeds)
and any related Personal Guaranty; (c) any collateral securing any of the
foregoing; (d) all Servicing Rights with respect to such loan; and (e) all other
rights, titles, interests, benefits, proceeds, remedies and claims in favor or
for the benefit of Bank (or its successors and assigns) arising from or relating
to such loan.
“Credit Criteria” means the minimum credit criteria for business Loans
designated as Credit Criteria with respect to this Addendum No. 4 and provided
by Seller to Purchaser from time to time in Seller’s sole discretion upon at
least ten (10) Business Days’ notice in accordance with the terms of Section
IV(a) of this Addendum No. 4. For the avoidance of doubt, “Credit Criteria” for
purposes of this Addendum No. 4 shall mean the version most recently provided by
Seller to Purchaser.


“Personal Guaranty” means, with respect to a Loan satisfying the Credit Criteria
outlined in this Addendum No. 4, a guaranty by an individual person of all or
any portion of the obligations under such loan, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Purchase Requirement” means a minimum aggregate dollar amount of applicable
Purchase Commitments (to the extent Eligible Loans are available, offered by
Seller to Purchaser, and subject to any Purchase Limitation) that Purchaser
agrees to make in a given calendar month.


“Servicing Rights” has the meaning assigned to such term in the Servicing
Agreement.




MASTER LOAN PURCHASE AGREEMENT – Addendum No. 4 (Small Business)

--------------------------------------------------------------------------------




“Small Business Loan Product” means the “Small Business Term” Loan Product for
which Loans satisfying the Credit Criteria applicable to this Addendum No. 4 are
facilitated by Seller.


II. Loan Documents



1.
Commercial Borrower Agreement

2.
Commercial Loan Agreement and Promissory Note (Note: form is included as Exhibit
A to Commercial Borrower Agreement)

3.
Applicable Privacy Notice (Note: form is included as Exhibit B to Commercial
Borrower Agreement

4.
Terms of Use

5.
Personal Guaranty

6.
Security Agreement (if applicable)

7.
UCC Financing Statements(s) (if applicable)



III. Purchase Requirement



The following provisions supplement those contained in Section 2.2 of the Master
Loan Purchase Agreement with respect to Purchased Loans satisfying the Credit
Criteria outlined in this Addendum No. 4:
(a)    With respect to Eligible Loans offered to Purchaser by Seller pursuant to
the Credit Criteria specifications of this Addendum No. 4, Purchaser and Seller
shall mutually agree in writing (by mail or email) to a Purchase Requirement. At
least thirty (30) days prior to the first day of each month, or as otherwise
agreed between the Parties in writing (by mail or email), Seller and Purchaser
will mutually agree as to the Purchase Requirement for such month. Such Purchase
Requirement will go into effect on the first day of such month and will apply
for each month going forward until Seller and Purchaser mutually agree in
writing (by mail or email) to modify such Purchase Requirement. For the
avoidance of doubt, Seller may, but is not required to offer to Purchaser, an
amount of Eligible Loans equal to the Purchase Requirement and its offer of no
Eligible Loans or an amount of Eligible Loans that is less than the Purchase
Requirement shall not constitute a breach of this Addendum No. 4.
(b)    Purchaser agrees to make a Purchase Commitment for all Eligible Loans
offered to Purchaser by Seller pursuant to the Credit Criteria specifications
outlined in this Addendum No. 4 (other than those that become Non-Offered Loans
and to the extent Eligible Loans are available) in any given calendar month
until such time as Purchaser has made Purchase Commitments for an amount of
Eligible Loans (based upon Purchase Price) equal to the Purchase Requirement for
such month. Each Eligible Loan offered to Purchaser by Seller, in Seller’s sole
discretion, up to the Purchase Requirement will be deemed to be subject to a
Purchase Commitment upon offer. After meeting the Purchase Requirement for any
calendar month, upon the mutual agreement in writing (by mail or email) between
Seller and Purchaser and to the extent Eligible Loans are available, Seller may
offer additional Eligible Loans during such month subject to the Purchase
Limitation.




MASTER LOAN PURCHASE AGREEMENT – Addendum No. 4 (Small Business)

--------------------------------------------------------------------------------




(c)    Seller may strive to allocate Eligible Loans among purchasers purchasing
Loans satisfying the Credit Criteria applicable to the Loan Product covered by
this Addendum No. 4 in an equitable manner so that all purchasers have an
equitable opportunity to purchase Eligible Loans pursuant to the Credit Criteria
specifications outlined in this Addendum No. 4. However, Purchaser acknowledges
that Seller may, in its sole and absolute discretion, allocate Eligible Loans to
purchasers of the Small Business Loan Product in a manner that does not result
in all participants having an equal distribution of Eligible Loans, whether
across grade, term or amount.


IV. Representations, Warranties and Covenants



The following representations, warranties and covenants supplement those
contained in Section 4.2 of the Master Loan Purchase Agreement with respect to
Purchased Loans satisfying the Credit Criteria outlined in this Addendum No. 4:
(a)    Seller shall provide written notification to Purchaser at least ten (10)
Business Days prior to any material changes or modifications to the Credit
Criteria applicable to this Addendum No. 4. In addition to the notice required
pursuant to this Section IV(a), Seller agrees to provide or otherwise make
available to Purchaser a copy of the Credit Criteria then in effect upon
Purchaser’s reasonable request.


(b)    The Purchased Loan is supported by a Personal Guaranty executed and
delivered by a guarantor.
(c)    The guarantor making a Personal Guaranty in respect of such Purchased
Loan has represented that he or she (1) is a U.S. citizen or permanent resident,
or living in the U.S. on a valid, long-term visa; (2) is at least the age of
majority in his or her state of residence; and (3) has a U.S. social security
number; and to Seller’s actual knowledge, without independent investigation, no
such guarantor representation is untrue.


(d)    The applicable Borrower in respect of such Purchased Loan has represented
that it has an account at a U.S. financial institution with a routing transit
number; and to Seller’s actual knowledge, without independent investigation,
such Borrower representation is not untrue. In addition, the Borrower in respect
of such Purchased Loan has represented that it has a valid email account; and to
Seller’s actual knowledge, without independent investigation, such Borrower
representation is not untrue.


(e)    The applicable Borrower of such Purchased Loan has represented that the
proceeds of such Purchased Loan will be used only for a business, commercial, or
agricultural purpose, including, without limitation, debt
consolidation/refinance, inventory purchase, equipment purchase, working
capital, remodel, acquisition of business location, marketing, emergency
repairs, or other business purpose; and to Seller’s actual knowledge, without
independent investigation, no such Borrower or guarantor representation is
untrue.




MASTER LOAN PURCHASE AGREEMENT – Addendum No. 4 (Small Business)

--------------------------------------------------------------------------------




(f)    Based upon the information provided by the applicant, the Borrower of the
Purchased Loan is a corporation, partnership, association, or similar entity,
and not an individual. For purposes of this Section IV(f), a single member
limited liability company or other entity owned or operated by or passing
through to an individual shall be deemed an entity and not an individual.


(g)    The Purchased Loan is not a revolving line of credit or similar credit
facility and no obligation to make any future advance to the Borrower exists or
is contemplated with respect to such Purchased Loan.
(h)    As of the applicable Origination Date, the Purchased Loan is fully
amortizing with payments due monthly.


V. Termination



The following provision supplements those contained in Section 8.2(a) of the
Master Loan Purchase Agreement with respect to Purchased Loans satisfying the
Credit Criteria outlined in this Addendum No. 4:
(a)    Purchaser reserves the right to terminate this Addendum No. 4 immediately
upon written notice to Seller within five (5) Business Days of receipt of the
notice set forth in Section IV(a) of this Addendum No. 4. For the avoidance of
doubt, the Master Loan Purchase Agreement and any other outstanding Addenda
shall remain in full force and effect.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Addendum No. 4 as of
the last date written below.




PURCHASER:                    SELLER:
[_____________________]                LENDINGCLUB CORPORATION




By: ____________________________        By: ____________________________
Name:                            Name:
Title:                            Title:
Date:                            Date:










MASTER LOAN PURCHASE AGREEMENT – Addendum No. 4 (Small Business)

--------------------------------------------------------------------------------





EXHIBIT A-1
PURCHASE INSTRUCTIONS


Pursuant to Section 2 of the Master Loan Purchase Agreement, dated as of
[______], 20__, between LendingClub Corporation (“Seller”) and [__________]
(“Purchaser”), Purchaser provides these Purchase Instructions, which Purchase
Instructions shall supersede any and all prior Purchase Instructions.


Purchaser wishes to make Purchase Commitments for Eligible Loans across Loan
grades and terms in accordance with the following percentages (such percentages
reflecting the target distribution of the outstanding principal amounts of each
Loan grade and term in the applicable underlying Purchaser Online Account) with
respect to its participation in the:


¨ Prime Loan Product/Select Program (Addendum No. 1)
¨ Super Prime Loan Product (Addendum No. 2)
 
GRADE:
Grade AA
(Not available in 5yr term)
Grade A
Grade B
Grade C
Grade D
Grade E
____%
____%
____%
____%
____%
____%















TERM:
         ____ % 24-Month + ____ % 36-Month + ____% 60-Month + ____% 84-Month =
100%
(AA and A product only) (AA product only)





ADDITIONAL INSTRUCTIONS (OPTIONAL):
•
__________________________________________________________

•
__________________________________________________________

PURCHASER:    ACCEPTED BY SELLER:
[_____________________]    LENDINGCLUB CORPORATION




By: ____________________________    By: ____________________________
Name:    Name:


MASTER LOAN PURCHASE AGREEMENT – Exhibit A-1

--------------------------------------------------------------------------------




Title:    Title:
Date:


MASTER LOAN PURCHASE AGREEMENT – Exhibit A-1

--------------------------------------------------------------------------------





EXHIBIT A-2
SCALE PROGRAM PURCHASE INSTRUCTIONS
Pursuant to Section 2 of the Master Loan Purchase Agreement, dated as of [_____]
(as may be amended, supplemented or otherwise modified from time to time, the
“Purchase Agreement”), by and between [_______________] (“Purchaser”) and
LendingClub Corporation (“LendingClub”), as seller (in such capacity, “Seller”),
Purchaser provides these Scale Program Purchase Instructions with respect to
Purchase Commitments for Scale Program Loans only. All terms used and not
otherwise defined herein shall have the meaning set forth in the Purchase
Agreement.
Purchaser wishes to make Purchase Commitments for Scale Program Loans across
Loan grades and terms in accordance with the following percentages (such
percentages reflecting the target distribution of the aggregate initial
principal balance of the Scale Program Loans for which Seller shall use
commercially reasonable efforts to make Purchase Commitments on behalf of
Purchaser during each Month). For the avoidance of doubt, these Scale Program
Purchase Instructions shall be effective on the first day of the Month following
the date of acceptance by Seller.
GRADE:
Grade A
Grade B
Grade C
Grade D
Grade E
____%
____%
____%
____%
____%











TERM:


36-month
60-month
   ____%
____%















PURCHASER:    ACCEPTED BY SELLER:
[PURCHASER]    LENDINGCLUB CORPORATION




By: ____________________________    By: ____________________________


MASTER LOAN PURCHASE AGREEMENT – Exhibit A-2

--------------------------------------------------------------------------------




Name:    Name:
Title:    Title:
Date:






MASTER LOAN PURCHASE AGREEMENT – Exhibit A-2